Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

(LOGO) [img001a.jpg]

 

Exhibit 10.6

 

--------------------------------------------------------------------------------

 

STANDARD FORM OF

DESIGN-BUILD AGREEMENT

AND GENERAL CONDITIONS

BETWEEN OWNER

AND CONTRACTOR

 

(Where the Basis of Compensation is the Cost of the Work with a Fee, with a
Guaranteed
Maximum Price Option)

 

--------------------------------------------------------------------------------

AGREEMENT made this 20th day of June in the year of Two Thousand and Seven
BETWEEN SOY ENERGY LLC, the Owner, and THE KEN BRATNEY COMPANY at 3400 109th
Street, Des Moines, IA 50322, the Contractor. For services in connection with
the following described Project: (Include complete project and scope)

The Owner and the Contractor agree as set forth below:

 

 

Guaranteed Max Price
Revised 06/18/2007

Page 1 of 23


--------------------------------------------------------------------------------



INDEX

 

 

 

 

 

 

ARTICLE

 

PAGE

 

 

 

 

 

 

1

 

The Construction Team and Extent of Agreement

 

 

3

2

 

Contractor’s Responsibilities

 

 

3

3

 

Owner’s Responsibilities

 

 

7

4

 

Subcontracts

 

 

9

5

 

Contract Time Schedule

 

 

9

6

 

Guaranteed Maximum Price

 

 

10

7

 

Contractor’s Fee

 

 

10

8

 

Cost of the Project

 

 

11

9

 

Changes in the Project

 

 

13

10

 

Payments to the Contractor

 

 

15

11

 

Insurance, Indemnity and Waiver of Subrogation

 

 

16

12

 

Termination of the Agreement and Owner’s Right to Perform Contractor’s
Obligations

 

 

19

13

 

Assignment and Governing Law

 

 

20

14

 

Mediation

 

 

22


 

 

Guaranteed Max Price
Revised 06/18/2007

Page 2 of 23


--------------------------------------------------------------------------------



ARTICLE 1

The Construction Team and Extent of Agreement

THE CONTRACTOR accepts the relationship of trust and confidence established
between him and the Owner by this Agreement. He agrees to furnish the
architectural, engineering and construction services set forth herein and agrees
to furnish efficient business administration and superintendent, and to use his
best efforts to complete the Project in the best and soundest way and in the
most expeditious and economical manner consistent with the interests of the
Owner.

1.1 The Construction Team: The Contractor, the Owner, the Owner’s Representative
who must be approved by Contractor, such approval not to be unreasonably
withheld, and the Architect/Engineer called the “Construction Team” shall work
from the beginning of design through construction completion. The Ken Bratney
Company shall act in the capacity of the Contractor and the Architect/Engineer,
and subsequent references to Architect/Engineer in the Agreement shall mean the
Ken Bratney Company.

1.2 Extent of Agreement: This Agreement represents the entire agreement between
the Owner and the Contractor and supersedes all prior negotiations,
representations or agreements. When the Drawings and Specifications are
complete, they shall be identified by amendment to this Agreement. This
Agreement shall not be superseded by any provisions of the documents for
construction and may be amended only by written instrument signed by both Owner
and Contractor.

1.3 Definitions: The Project is the total construction to be designed and
constructed of which the Work is part. The Work comprises the completed
construction required by the Drawings and Specifications. The term day shall
mean calendar day unless otherwise specifically designated.

1.4 Ownership of Documents: The drawings, specifications and other documents
furnished by the Design/Builder are instruments of service and shall not become
the property of the Owner whether or not the Project for which they are made is
commenced. Drawings, specifications and other documents furnished by the
Design/Builder shall not be used by the Owner on other projects, for additions
to this Project or, unless the Design/Builder is in default, for completion of
this Project by others, except by written agreement relating to use, liability
and compensation.

1.5 Use of Documents: Submission or distribution of documents to meet official
regulatory requirements or for other purposes in connection with the Project is
not to be construed as publication in derogation of the Design/Builder’s common
law copyrights or other reserved rights. The Owner shall own neither the
documents nor the copyrights.

 

 

Guaranteed Max Price
Revised 06/18/2007

Page 3 of 23


--------------------------------------------------------------------------------



ARTICLE 2

Contractor’s Responsibilities

2.1 Contractor’s Services

2.1.1 The Contractor shall be responsible for furnishing the Design and the
Construction of the Project. The Contractor shall develop a design and
construction phase schedule and the Owner shall be responsible for prompt
decisions and approvals so as to maintain the approved schedule. Any design,
engineering, architectural, or other professional service required to be
performed under this Agreement shall be performed by duly licensed personnel.

2.1.2 The Contractor shall perform design services in accordance with the
following phases:

 

 

 

A.          Phase 1 - Schematic Design. In Phase 1, the Contractor and Owner
shall consult concerning the Owner’s requirements for the Project. Based on such
requirements, the Contractor shall prepare a schematic design study for the
Project consisting of: plans, elevations, sections and rendered perspectives
sufficient to convey the general design of the Project to the Owner; outline
specifications in sufficient detail to indicate the general description of the
Project, the type of structure, the kinds and quality of materials, mechanical
and electrical systems to be installed in the Project; and an “Estimated Project
Construction Cost - Schematic Design Phase.

 

 

Phase I shall be completed by November 10, 2006.

 

 

 

B.          Phase II - Design Development. During this phase, the Contractor
shall prepare design development documents which includes contract drawings
(Revision 0 set) and other documents. The design development documents define
the Contractor’s scope of work.

 

 

 

C.          Phase III - Construction Documents. Upon the Owner’s approval of the
design development documents and authorization to proceed, the Contractor shall
prepare Construction Documents based on the design development documents. The
Guaranteed Maximum Price is set out in Section 6.1.

Phase III shall be completed by December 1, 2007.

2.1.3 Prior to or during Phase 1 of the design process, the Contractor shall
prepare a projected schedule for completion of all phases of the design process.

2.1.4 Upon completion of each phase of the design process, the Contractor shall
prepare a projected schedule for completion of all phases of the design process.

2.1.5 All drawings, specifications and other documents prepared by the
Contractor during the design process shall be and remain the exclusive property
of the Contractor and shall not be used by the Owner for any purpose without the
express written permission of the Contractor. The Contractor claims a copyright
in all such drawings, specifications and documents. Submissions or distribution
of such items to meet official regulatory requirements or for the review of the
Owner or for any other purpose related to the Project is not intended, and shall
not be construed, as a waiver of Contractor’s copyright or of any other of
Contractor’s rights in such items.

 

 

Guaranteed Max Price
Revised 06/18/2007

Page 4 of 23


--------------------------------------------------------------------------------



2.1.6 During Phase III of the design process, the Contractor shall prepare an
estimated progress schedule for construction of the Project. The Contractor
shall present the proposed schedule to the Owner at the completion of Phase III
of the design process for review and approval. The Contractor shall commence
construction of the Project upon receipt of written direction from the Owner.
During the construction phase, the Contractor shall provide the Owner with
schedule updates monthly.

2.1.7 After the completion of any Phase as set forth in Article 2.1.2, if the
Project is no longer feasible from the standpoint of the Owner, the Owner may
terminate this Agreement and pay the Contractor pursuant to Article 12.3.1.

2.1.8 The Contractor will assist the Owner in securing permits necessary for the
construction of the Project. Owner will pay all cost associated with all permits
and governmental fees (including utility fees) necessary for the construction
and occupancy of the Project.

2.2 Responsibilities With Respect to Construction

2.2.1 The Contractor will provide all construction supervision, inspection,
labor, materials, tools, construction equipment and subcontracted items for the
execution and completion of the Project. The Owner will, at its discretion, hire
an independent inspector to inspect the work done by the Contractor and its
Subcontractors on this project. The Contractor agrees to cooperate to the
fullest extent with the inspector.

2.2.2 The Contractor has included an allowance for sales and use tax of
$1,267,000.00 related to the Work provided by the Contractor. Any actions
implemented by any taxing authority that causes taxes to increase or decrease
after January 1, 2007 that applies to this Project will be handled by a Change
Order. For any increased sales and use taxes, the Owner shall reimburse the
Contractor for only the increased costs with no additional fee. The Contractor
shall provide the Owner with an affidavit confirming total sales tax paid and
copies of invoices with sales tax charges upon completion of the project. Any
unspent sales and use tax allowance shall be credited via Change Order, reducing
the price upon final project completion.

2.2.3 The Contractor will prepare and submit for the Owner’s approval within two
weeks of Beginning of Performance, an estimated progress schedule for the
Project. This schedule shall indicate the dates for the starting and completion
of the various stages of design and construction. It shall be revised as
required by the conditions of the Work and those conditions and events, which
are beyond the Contractor’s control.

2.2.4 The Contractor shall at all times keep the premises free from the
accumulation of waste materials or rubbish caused by his operations. At the
completion of the Work, he shall remove all of his waste material and rubbish
from and around the Project as well as all his tools, construction equipment,
machinery and surplus materials.

 

 

Guaranteed Max Price
Revised 06/18/2007

Page 5 of 23


--------------------------------------------------------------------------------



2.2.5 The Contractor will give all notices and comply with all laws and
ordinances legally enacted at the date of execution of the Agreement, which
govern the proper execution of the Work.

2.2.6 The Contractor shall take necessary precautions for the safety of his
employees on the Work, and shall comply with all applicable provisions of
federal, state and municipal safety laws to prevent accidents of injury to
persons on, about, or adjacent to the Project site. He shall erect and properly
maintain, at all times, as required by the conditions and progress of Work,
necessary safeguards for the protection of workmen and the public. It is
understood and agreed, however, that the Contractor shall have no responsibility
for the elimination or abatement of safety hazards created or otherwise
resulting from Work at the job site carried on by other persons or firms
directly employed by the Owner as separate contractors or by the Owner’s
tenants, and the Owner agrees to cause any such separate contractors and tenants
to abide by and fully adhere to all applicable provisions of federal, state and
municipal safety laws and regulations and to comply with all reasonable requests
and directions of the Contractor for the elimination or abatement of any such
safety hazards at the job site.

2.2.7 The Contractor shall keep such full and detailed accounts as may be
necessary for proper financial management under this Agreement. The system shall
be satisfactory to the Owner, who shall be afforded access to all the
Contractor’s records books, correspondence, instructions, drawings, receipts,
vouchers, memoranda and similar data relating to this Agreement. The Contractor
shall preserve all such records for a period of three years after the final
payment or longer where required by law.

2.3 Royalties and Patents

2.3.1 The Contractor shall pay all royalties and license fees for materials,
methods and systems incorporated in the work. He shall defend all suits or
claims for infringement of any patent rights and shall save the Owner harmless
from loss on account thereof except when a particular design, process or product
is specified by the Owner. In such case the Contractor shall be responsible for
such loss only if he has reason to believe that the design, process or product
so specified is an infringement of a patent, and fails to give such information
promptly to the Owner.

2.4 Warranties and Completion

2.4.1 The Contractor warrants to the Owner that all materials and equipment
furnished under this Agreement will be new, unless otherwise specified and
agreed upon by the Owner, and that all Work will be of good quality, free from
improper workmanship and defective materials and in conformance with the
Drawings and Specifications. The Contractor agrees to correct all Work performed
by him and his Subcontractors under this Agreement which proves to be defective
in material and workmanship within a period of one year from the Date of
Operational Completion as defined in Paragraph 5.2 (except process warranty in
2.4.7).

2.4.2 The Contractor will secure required certificates of inspection, testing or
approval and deliver them to the Owner.

 

 

Guaranteed Max Price
Revised 06/18/2007

Page 6 of 23


--------------------------------------------------------------------------------



2.4.3 The Contractor will collect all written warranties and equipment manuals
and deliver them to the Owner.

2.4.4 The Contractor, with the assistance of the Owner’s maintenance personnel,
will direct the checkout of utilities and operations of systems and equipment
for readiness, and will assist in their initial start-up and testing.

2.4.5 The Contractor makes no warranty, express or implied, of merchantability
or of fitness for a particular purpose concerning any materials, equipment or
machinery incorporated in the project. Materials, equipment or machinery will be
new unless otherwise specified and agreed upon by the Owner in the construction
documents. Provided, that to the extent possible the Contractor shall pass on to
Owner any warranties made by the manufacturers of such items. The Contractor
will collect all available written warranties and equipment manuals and deliver
them to Owner.

2.4.6 The warranties set forth in paragraphs 2.4.1 through 2.4.5 are expressly
in lieu of any other express or implied warranty including any implied warranty
of merchantability or of fitness for a particular purpose. The Contractor shall
not be liable for any consequential or incidental damages arising from the
breach of any warranty contained herein or of any other provision of this
Agreement.

2.4.7 Owner shall be provided a warranty of the Project process capabilities as
to quality and quantity. This warranty is provided by Westfalia Separator, Inc.,
and Cimbria Sket GmbH, subcontractors to Contractor, directly to the Owner.
Owner understands and acknowledges that it will look solely to Westfalia
Separator, Inc. and Cimbria Sket GmbH for any process warranty claims and not to
Contractor. This warranty is limited to and defined by warranties between the
Owner and Westfalia Separator, Inc. and between Owner and Cimbria Sket GmbH, and
attached as Addendums A-1 and A-2. The Contractor limits any damages resulting
from issues arising for warranted performance values to the amounts offered by
the applicable process provider(s).

2.4.8 The Contractor’s warranty excludes remedy for damage or defect caused by
abuse, modifications not executed by the Contractor, improper or insufficient
maintenance, improper operation, or normal wear and tear under normal usage.

2.4.9 Contractor agrees to assist Owner in obtaining response and action from
Cimbria Sket GmbH and/or Westfalia Separator, Inc. for items covered in 2.4.7.

2.5 Additional Services

2.5.1 The Contractor will provide the following additional services upon the
request of the Owner. A written agreement between the Owner and Contractor shall
define the extent of such additional services and the amount and manner in which
the Contractor will be compensated for such additional services.

2.5.2 Services related to investigation, appraisals or evaluations of existing
conditions, facilities, or equipment, or verification of the accuracy of
existing drawings or other Owner-furnished information.

 

 

Guaranteed Max Price
Revised 06/18/2007

Page 7 of 23


--------------------------------------------------------------------------------



2.5.3 Services related to Owner-furnished equipment, furniture and furnishings,
which are not a part of this Agreement.

2.5.4 Services for tenant or rental spaces not a part of this Agreement.

2.5.5 Obtaining and training maintenance personnel or negotiating maintenance
service contracts after initial start-up and training.

ARTICLE 3

Owner’s Responsibilities

3.1 The Owner shall provide full information regarding his requirements for the
Project. Owner has responsibilities of reviewing and approving all progress
schedules and all construction documents. The Owner shall have input in the
selection of subcontractors used on the project.

3.2 The Owner shall designate a representative who shall be fully acquainted
with the Project, and has authority to approve changes in the scope of the
Project, render decisions promptly, and furnish information expeditiously and in
time to meet the dates set forth in Subparagraph 2.2.3.

3.3 The Owner shall furnish for the site of the Project all necessary surveys
describing the physical characteristics, legal limitations, utility locations,
and a legal description.

3.4 The Owner shall secure and pay for all necessary approvals, easements,
assessments and charges required for the construction, use or occupancy of
permanent structures or for permanent changes in existing facilities.

3.5 The Owner shall furnish such legal services as may be necessary for
providing the items set forth in Paragraph 3.4, and such auditing services as he
may require.

3.6 If the Owner becomes aware of any fault or defect in the Project, or
non-conformance with the Drawings or Specifications, he shall give prompt
written notice thereof to the Contractor.

3.7 The Owner shall provide the insurance for the Project as provided in Article
11.

3.8 The Project shall be bonded with a Performance and Payment Bond. The cost of
said Bonds are NOT INCLUDED in the Guaranteed Maximum Price stated in Article
6.1 and the cost of which shall be paid separately by the Owner to the
Contractor. Bonding may be accomplished through the use of Bonds directly from
the Contractor and dual obligee bonds from major subcontractors that total the
Contract Amount subject to Owner’s Lender’s approval.

 

 

Guaranteed Max Price
Revised 06/18/2007

Page 8 of 23


--------------------------------------------------------------------------------



3.9 The services and information required by the above paragraphs shall be
furnished with reasonable promptness at the designated parties’ and the parties
shall be entitled to rely upon the accuracy and the completeness thereof.

3.10 The Owner shall furnish reasonable evidence satisfactory to the Contractor,
prior to commencing Work and at such future times as may be required, that
sufficient funds are available and committed for the amount equal to the
Guaranteed Maximum Price as described in Paragraph 6.1. Unless such reasonable
evidence is furnished, the Contractor is not required to commence or continue
any Work, or may, if such evidence is not presented within a reasonable time,
stop Work upon 15 days’ notice to the Owner. The failure of the Contractor to
insist upon the providing of this evidence at any one time shall not be a waiver
of the Owner’s obligation to make payments pursuant to this Agreement, nor shall
it be a waiver of the Contractor’s right to request or insist that such evidence
be provided at a later date.

3.11 The Owner shall have no contractual obligation to the Contractor’s
Subcontractors and shall communicate with such Subcontractors only through the
Contractor, other than process warranty in 2.4.7.

3.12 Confidentiality

3.12.1 Definitions:

          (a) “Contractor Information” means all information (whether written,
oral or in another form) that consists of or includes the Contractor’s trade
secrets and/or confidential information.

          (b) “Trade Secrets” means trade secrets under applicable trade secret
or other law; and includes, however documented concepts, ideas, design,
know-how, methods, data, processes, formulas, compositions, improvements,
inventions, discoveries, production specifications, past, current, and planned
research and development, and manufacturing or distribution methods and
processes related to the construction of a biodiesel facility, list of actual or
potential Owners that may be interested in the construction of biodiesel
facilities and/or suppliers, current anticipated requirements, price lists,
market studies, business plans, computer software programs, including computer
software and database technology, systems, structures and architectures, any
information from subcontractors which have been leased and or licensed to the
Contractor, and any other information as the trade secret within the meaning of
applicable state or federal law.

          (c) “Confidential Information” means written or other information
concerning the Contractor, other than trade secrets, not generally known to the
public; and to the extent consistent with the foregoing definition, includes
historical or financial statement, financial projections and budgets, historical
and projected sales, capital spending budgets and plans, and any other
information that is marked “confidential” or in some comparable manner.

3.12.2 The Owner agrees that, during the term of this Agreement and for two (2)
years following the termination of this Agreement, it shall not solicit or
entice away any employees of K.B.C. Group, Inc. and/or its affiliates to compete
with K.B.C. Group, Inc. for the operation or construction of a Biodiesel plant.

3.13 The Owner shall abide by all process technology licenses between themselves
and the technology owner and shall hold the Contractor harmless for any
violations thereof.

 

 

Guaranteed Max Price
Revised 06/18/2007

Page 9 of 23


--------------------------------------------------------------------------------



3.14 The Contractor and certain technology providers will disclose key know-how
to the Owner during the construction, commissioning, and operational training of
the plant. At the signing of this agreement, the Owner declares it does not have
any knowledge, secret or otherwise, in respect to any key technologies except
for the knowledge already obtained during the pre-construction engineering
phase. The Owner shall use the obtained know-how solely for the operation of
this plant. The Owner and/or its employees may not disclose the know-how to any
related companies. In the event of violation that causes the contractor, Cimbria
Sket GmbH, and/or Westfalia Separator, Inc. damages, the Owner shall reimburse
harmed parties for any arising costs, expenses, penalties, or damages and shall
indemnify the Contractor, Cimbria Sket GmbH, and Westfalia Separator, Inc.

ARTICLE 4

Subcontracts

4.1 All portions of the Work that the Contractor does not perform with his own
forces shall be performed under subcontracts.

4.2 A Subcontractor is a person or entity who has a direct contact with the
Contractor to perform any Work in connection with the Project. The term
Subcontractor does not include any separate contractor employed by the Owner or
the separate contractors’ subcontractors.

4.3 No contractual relationship shall exist between the Owner and any
Subcontractor, other than process warranty in 2.4.7. The Contractor shall be
responsible for the management of the Subcontractors in the performance of their
Work.

ARTICLE 5

Contract Time Schedule

5.1 The Work to be performed under this Agreement shall commence on or about
June 1, 2007 and shall reach Final Completion on or about November 30, 2008. All
dates in this article are subject to Owner providing proof of financial
commitment from its lender and equity funding for the entire contract value,
entering an EPC contract with the Contractor and paying a down payment to the
Contractor by June 1, 2007. At that point, concentrated detailed engineering
work will begin by Bratney Company and Cimbria-Sket. (“Beginning of
Performance”).

Dates in this section will be adjusted earlier or later based on the June 1,
2007 target for “Beginning of Performance”, but not necessarily on a day-for-day
basis subject to mutual agreement of both parties.

Any delay caused by Owner due to the delay in construction or operating permit
receipts or raw material and utilities (water, Power, natural gas) availability
will also extend dates in this article and not necessarily on a day for day
basis subject to mutual agreement of both parties.

 

 

Guaranteed Max Price
Revised 06/18/2007

Page 10 of 23


--------------------------------------------------------------------------------



5.2 The work in this Agreement will occur and reach several milestones prior to
Final Completion Status. Namely:

 

 

 

- Mechanical Completion

 

 

- Commissioning Completion

 

 

- Operational Completion

 

 

- Final Completion

Mechanical Completion – Contractor has completed erection in accordance with
drawings and specifications, applicable codes, and met all other requirements of
this agreement. “Mechanical Completion” applies to mechanical equipment, piping,
electrical, instrumentation, buildings, infrastructure, and all areas of the
site.

It is recognized that painting, paving, insulation, as well as final clean up
must be completed by Contractor before the installation is deemed finally
complete. At the time of “Mechanical Completion”, this work may not be complete,
but should be in a sufficiently advanced state of completion so as to not
unreasonably interfere with subsequent activities nor affect minimum safety and
environmental requirements.

Commissioning Completion – The commissioning phase of work includes the checking
and preparation of units or systems for operation, the checking of controls and
automation, interlock testing, system purging and flushing, utility unit
start-ups, system adjustments, water circulation and other activities.
Commissioning prepares the units for initial charging of raw materials,
catalysts, etc. and eventual start of the chemical operations.

Operational Completion – Operational Completion occurs when one or more periods
of not less than 48 hours in duration occur where the capacity of the production
unit has exceeded 90% of nameplate (272 mton per day Biodiesel) and a
performance warranty test has been completed.

Final Completion – This milestone occurs when:

 

 

 

 

a)

Plant has met Operational Completion status or the Contractor has agreed to pay
Owners liquidated damages for performance deficiencies;

 

 

b)

Contract has completed all work;

 

 

c)

Contractor has removed all project equipment, waste and surplus materials from
the site;

 

 

d)

Contractor has delivered to Owners all documentation required under the
agreement;

 

 

e)

Contractor has completed all punch list items.

5.3 Mechanical Completion status is expected within 15 calendar months from the
date of “Beginning of Performance”.

Operational Completion status is expected within 17 calendar months from the
date of “Beginning of Performance”.

Final Completion is expected with 18 calendar months from the date of “Beginning
of Performance”.

 

 

Guaranteed Max Price
Revised 06/18/2007

Page 11 of 23


--------------------------------------------------------------------------------



5.4 If the Contractor is delayed at any time in the progress of the Project by
any act or neglect of the Owner or by any separate contractor employed by the
Owner, or by changes ordered in the Project, or by fire, unusual delay in
transportation, adverse weather conditions not reasonably anticipated,
unavoidable casualties, or any causes beyond the Contractor’s control, or a
delay authorized by the Owner, then the Date for Operational Completion shall be
extended by Change Order for the period caused by such delay.

5.5 Failure of the Contractor to complete the Project by the Operational
Completion Date shall result in a penalty in the amount of $7,500.00 a day for
each day Contractor fails to meet the scheduled date.

Both parties agree to this amount since specific dollar amounts for damages for
each such violation are impossible to calculate. Any and all penalties will be
capped at $225,000.00 subject to Owner’s Lender’s approval.

ARTICLE 6

Guaranteed Maximum Price

6.1 The Contractor guarantees that the maximum price to the Owner for the Cost
of the Project as set forth in Article 8, and the Contractor’s Fee as set forth
in Article 7, will not exceed forty-nine million five hundred thousand Dollars
($49,500,000.00 ), which sum shall be called the Guaranteed Maximum Price.

6.2 The Guaranteed Maximum Price is based upon laws, codes, and regulations in
existence at the date of its establishment and upon criteria, Drawings, and
Specifications set forth in the Scope as Addendum B.

6.3 The Guaranteed Maximum Price will be modified for delays caused by the Owner
and for Changes in the Project, all pursuant to Article 9 once actual
construction begins.

6.4 Allowances included in the Guaranteed Maximum Price are as set forth below:

 

 

 

 

 

 

•

Incoming Water Treatment

 

$

60,673.00

 

•

Waste Water Treatment

 

$

686,000.00

 

•

Lab Furnishing & Equipment

 

$

400,000.00

 

•

Sales Tax

 

$

1,267,000.00

 

•

Landscaping

 

$

10,000.00

 

•

Office

 

$

675,000.00

 

ARTICLE 7
Contractor’s Fee

7.1 In consideration of the performance of the Agreement, the Owner agrees to
pay to the Contractor in current funds as compensation for his services a Fee as
follows:

          13% of cost of work not to exceed the Guaranteed Maximum Price

 

 

Guaranteed Max Price
Revised 06/18/2007

Page 12 of 23


--------------------------------------------------------------------------------



7.2 Adjustment in Fee shall be made as follows:

          7.2.1 For changes in the Project as provided in Article 9, the
Contractor’s Fee shall be increased 10% for additive changes. There will be no
Fee adjustment for deductive changes.

7.2.2 Notwithstanding anything contained elsewhere in this agreement, there
shall be an increase in the Guaranteed Maximum Price and an extension in the
Contract Time Schedule for any costs incurred by the Contractor as a result of a
change made by the Owner to the scope of the Project or any delay in the
progress of the project for any cause beyond the Contractor’s control, including
delay in delivery of materials or equipment. Claims arising from the costs
incurred or from the delay shall be made within a reasonable time. If the Owner
and Contractor cannot agree on the amount of the adjustment in the Guaranteed
Maximum Price and the Contract Time Schedule, it shall be determined pursuant to
the provisions of Article 9. Any change in the Guaranteed Maximum Price or
Contract Time Schedule resulting from such claim shall be authorized by Change
Order.

7.2.3 In the event the Cost of the Project plus the Contractor’s Fee shall be
less than the Guaranteed Maximum Price as adjusted by Change Orders, the
resulting savings will be shared by the Owner and the Contractor as follows:

          100% Contractor with the exception of unused sales tax allowance which
will revert entirely to the Owner.

7.2.4 The Contractor shall be paid an additional fee in the same proportion as
set forth in 7.2.1 if the Contractor is placed in charge of managing the
replacement of insured or uninsured loss.

7.3 The Contractor shall be paid monthly that part of his Fee proportionate to
the percentage of Work completed, the balance, if any, to be paid at the time of
final payment.

7.4 Included in the Contractor’s Fee are the following:

7.4.1 Salaries or other compensation of the Contractor’s employees at the
principal office and branch offices, except employees listed in Subparagraph
8.2.3.

7.4.2 General operation expenses of the Contractor’s principal and branch
offices other than the field office.

7.4.3 Any part of the Contractor’s capital expenses, including interest on the
Contractor’s capital employed for the Project.

7.4.4 Overhead or general expenses of any kind, except as may be expressly
included in Article 8.

7.4.5 Costs in excess of the Guaranteed Maximum Price, as adjusted.

 

 

Guaranteed Max Price
Revised 06/18/2007

Page 13 of 23


--------------------------------------------------------------------------------



ARTICLE 8

Cost of the Project

Article 8 is only applicable when calculating contractor’s cost in accordance
with Article 12.

8.1 The term Cost of the Project shall mean costs necessarily incurred in the
design and construction of the Project and shall include the items set forth
below in this Article. The Owner agrees to pay the Contractor for the Cost of
the Project as defined in this Article. Such payment shall be in addition to the
Contractor’s Fee stipulated in Article 7. The total will not exceed the Gross
Maximum Price.

8.2 Cost Items

8.2.1 All architectural, engineering, CAD design fees and consulting fees and
expenses incurred in designing, selling and constructing the Project.

8.2.2 Wages paid for labor in the direct employ of the Contractor in the
performance of the Work under applicable collective bargaining agreements, or
under a salary or wage schedule agreed upon by the Owner and the Contractor, and
including such welfare or benefits, if any, as may be payable with respect
thereto.

8.2.3 Salaries of Contractor’s employees when stationed at the field office,
employees engaged on the road expediting the production or transportation of
materials and equipment and employees from the main or branch office performing
the functions listed in this Article.

8.2.4 Cost of all employee benefits and taxes for such items as unemployment
compensation and social security, insofar as such cost is based on wages,
salaries, or other remuneration paid to employees of the Contractor and included
in the Cost of the Project under Subparagraphs 8.2.1, 8.2.2 and 8.2.3.

8.2.5 The cost of items included in 8.2.2, 8.2.3 and 8.2.4 shall be billed to
the Project in accordance with Contractor’s Standard Rate Schedule attached as
Addendum C.

8.2.6 Reasonable transportation, traveling and hotel and moving expenses of the
Contractor or of his officers or employees incurred in discharge of duties
connected with the Project.

8.2.7 Cost of all materials, supplies and construction equipment stored at or
incorporated in the Project, including costs of transportation and storage
thereof.

8.2.8 Payments made by the Contractor to Subcontractors for Work performed
pursuant to contract under this Agreement.

8.2.9 Cost, including transportation and maintenance, of all materials,
supplies, equipment, temporary facilities and hand tools not owned by the
workmen, which are employed or consumed in the performance of the Work, and cost
less salvage value on such items used, but not consumed, which remain the
property of the Contractor.

 

 

Guaranteed Max Price
Revised 06/18/2007

Page 14 of 23


--------------------------------------------------------------------------------



8.2.10 Rental charges of all necessary machinery and equipment, exclusive of
hand tools, used at the site of the Work, whether rented from others or owned by
the Contractor, including installations, repairs and replacements, dismantling,
removal, costs of lubrication, transportation and delivery costs thereof, at
rental charges consistent with those prevailing in the area.

8.2.11 Cost of the premiums for all insurance, which the Contractor is required
to procure by this Agreement or is deemed necessary by the Contractor.

8.2.12 Licenses, tests, royalties, damages for infringement of patents and costs
of defending suits thereof for which the Contractor is responsible under
Subparagraph 2.3.1 and deposits lost for causes other than the Contractor’s
negligence.

8.2.13 Losses, expenses or damages to the extent not compensated by insurance or
otherwise (including settlement made with the written approval of the Owner),
and the cost of corrective work.

8.2.14 Minor expenses such as telegrams, long-distance telephone calls,
telephone service at the site, expressage, and similar petty cash items in
connection with the Project.

8.2.15 Cost of removal of all debris.

8.2.16 Cost incurred due to an emergency affecting the safety of persons and
property.

8.2.17 Cost of data processing services required in the performance of the
services outlined in Article 2.

8.2.18 Down payments required by manufacturers on equipment ordered for and to
be incorporated into the project.

ARTICLE 9

Changes in the Project

9.1 The Owner, without invalidating this Agreement, may order Changes in the
Project within the general scope of this Agreement consisting of additions,
deletions or other revisions, the Guaranteed Maximum Price, if established, the
Contractor’s Fee, and the Contract Time Schedule being adjusted accordingly. All
such Changes in the Project shall be authorized by Change Order.

9.1.1 A Change Order is a written order to the Contractor signed by the Owner or
his authorized agent and issued after the execution of this Agreement,
authorizing a Change in the Project and/or an adjustment in the Guaranteed
Maximum Price, the Contractor’s Fee or the Contract Time Schedule. Each
adjustment in the Guaranteed Maximum Price resulting from a Change Order shall
clearly separate the amount attributable to the Cost of the Project and the
Contractor’s Fee.

 

 

Guaranteed Max Price
Revised 06/18/2007

Page 15 of 23


--------------------------------------------------------------------------------



9.1.2 The increase or decrease in the Guaranteed Maximum Price resulting from a
Change in the Project shall be determined in one or more of the following ways:

9.1.2.1 By mutual acceptance of a lump sum properly itemized and supported by
sufficient substantiating data to permit evaluation; or

9.1.2.2 By unit prices stated in this Agreement or subsequently agreed upon; or

9.1.2.3 By mutually agreed to costs plus Contractor’s fee of 10%; or

9.1.2.4 By method provided in Subparagraph 9.1.3.

9.1.3 If none of the methods set forth in Clauses 9.1.2.1 through 9.1.2.3 is
agreed upon, the Contractor reserves the right to not go forward with the
change.

9.1.4 If unit prices are stated in this Agreement or subsequently agreed upon,
and if the quantities originally contemplated are so changed in a proposed
Change Order or as a result of several Change Orders that application of the
agreed unit prices to the quantities of Work proposed will cause subsequent
inequity to the Owner or the Contractor, the applicable unit prices and the
Guaranteed Maximum Price shall be equitably adjusted by mutual consent.

9.1.5 Should concealed conditions encountered in the performance of the Work
below the surface of the ground or should concealed or unknown conditions in an
existing structure be at variance with the conditions indicated by the Drawings,
Specifications or Owner-furnished information or should unknown physical
conditions below the surface of the ground or should concealed or unknown
conditions in an existing structure of an unusual nature, differing materially
from those ordinarily encountered and generally recognized as inherent in work
of the character provided for in this Agreement, be encountered, the Guaranteed
Maximum Price and the Contract Time Schedule shall be equitably adjusted by
Change Order upon claim by either party made within reasonable time after the
first observance of the conditions.

9.2 Claims for Additional Cost or Time

9.2.1 If the Contractor wishes to make a claim for an increase in Guaranteed
Maximum Price, or increase in his Fee or an extension in the Contract Time
Schedule, he shall give the Owner written notice thereof within a reasonable
time after the occurrence of the event, giving rise to such claim. This notice
shall be given by the Contractor before proceeding to execute the Work, except
in an emergency endangering life or property in which case the Contractor shall
act, at his discretion, to prevent threatened damage, injury or loss. Claims
arising from delay shall be made within a reasonable time after the delay.
Increases based upon design and estimating costs with respect to possible
changes requested by the Owner shall be made within a reasonable time after the
decision is made not to proceed with the change. No such claim shall be valid
unless so made. If the Owner and the Contractor cannot agree on the amount of
the adjustment in the Guaranteed Maximum Price, the Contractor’s Fee or Contract
Time Schedule, it shall be determined pursuant to mediation. Any change in the
Guaranteed Maximum Price, the Contractor’s Fee or Contract Time Schedule
resulting from such claim shall be authorized by Change Order.

 

 

Guaranteed Max Price
Revised 06/18/2007

Page 16 of 23


--------------------------------------------------------------------------------



9.3 Minor Changes in the Project

9.3.1 The Owner will have the authority to order minor Changes in the Work not
involving an adjustment in the Guaranteed Maximum Price or an extension of the
Contract Time Schedule and not inconsistent with the intent of the Drawings and
Specifications. Such Changes may be effective by written order and shall be
binding on the Owner and the Contractor.

9.4 Emergencies

9.4.1 In any emergency affecting the safety of persons or property, the
Contractor shall act, at his discretion, to prevent threatened damage, injury or
loss. Any increase in the Guaranteed Maximum Price or extension of time claimed
by the Contractor on account of emergency work shall be determined in this
Article.

ARTICLE 10

Payments to the Contractor

10.1 Payments shall be made by the Owner to the Contractor according to the
following procedure:

10.1.1 With acceptance and signing of this Contract, a down payment of five
million four hundred fifty thousand dollars ($5,450,000), less the one million
five hundred thousand dollars ($1,500,000), is required. As a percentage of the
work is billed, a like percentage of the down-payment will be credited to each
billing.

10.1.2 Once work has commenced, applications for monthly payments (including
approved change orders) shall be invoiced and submitted to the Owner by the
Contractor on or before the tenth (10th) calendar day of the month following the
month for which the work has been completed (previous month). The Owner shall
pay the invoice by the fifteenth (15th) calendar day of the month application is
made via electronic transfer to the Contractor’s designated bank account. Should
the Owner dispute any portion of the application, they should advise the
Contractor in writing or by electronic message no later than the fifteenth
(15th) date of the calendar month application is made. The Owner shall pay all
undisputed amounts on the fifteenth (15th) if the month as described herein.
Delinquent payments (thirty days past due date) shall bear interest at the rate
of one and one-half percent (1-1/2%) per month, retroactive to the due date. The
Owner may retain a sum equal to 5% of each payment due to the Contractor
exclusive of down payment amounts.

10.2 The Contractor warrants and guarantees that title to all Work, materials
and equipment covered by an Application for Payment whether incorporated in the
Project or not, will pass to the Owner upon receipt of such payment by the
Contractor free and clear of all liens, claims, security interests or
encumbrances hereinafter referred to as Liens.

10.3 No Progress Payment nor any partial or entire use of occupancy of the
Project by the Owner shall constitute an acceptance of any Work not in
accordance with the Drawings and Specifications.

 

 

Guaranteed Max Price
Revised 06/18/2007

Page 17 of 23


--------------------------------------------------------------------------------



10.4 Payment of fifty percent (50%) of the unpaid balance of the Project,
including fifty percent (50%) of unpaid retention, shall be due and payable when
the Project achieves Operational Completion or when the Owner occupies the
Project, whichever event first occurs, provided that the Project be then
Operationally completed and this Agreement substantially performed. If there
should remain minor items to be completed, the Contractor and the Owner shall
list such items and the Contractor shall deliver, in writing, his guarantee to
complete such items within a reasonable time thereafter. In addition, to the
fifty percent (50%) of the remaining retention, the Owner may retain a sum equal
to 150 percent of the estimated cost of completing any unfinished items,
provided that the unfinished items are listed separately and the estimated cost
of completing any unfinished items is likewise listed separately. Thereafter,
the Owner shall pay to the Contractor, monthly, the amount retained for
incomplete items as each of said items are completed.

10.5 Before issuance of Final Payment, the Owner may request satisfactory
evidence that all payrolls, materials bills, liens and other indebtedness
connected with the Project have been paid or otherwise satisfied. This shall be
satisfied by providing conditional lien waivers from all those present
orientating that have statutory lien rights and whose contract amount was
greater than $10,000.00. Upon receipt of this documentation, the Owner shall pay
the Contractor the remaining unpaid balance, subject to the plant attaining
warranted performance as described in article 2.4.7.

10.6 The making of Final Payment shall constitute a waiver of all claims by the
Owner except those rising from: unsettled liens; improper workmanship or
defective materials appearing within one year after the Date of Operational
Completion; and terms of any special guarantees required by the Drawings and
Specifications.

10.7 The acceptance of Final Payment shall constitute a waiver of all claims by
the Contractor except those previously made in writing and unsettled.

ARTICLE 11

Insurance, Indemnity and Waiver of Subrogation

11.1 Indemnity

11.1.1 The Contractor agrees to indemnify and hold the Owner harmless from all
claims for bodily injury and property damage (other than the Work itself and
other property insured under Paragraph 11.4) that may arise from the
Contractor’s operations under this Agreement.

11.1.2 The Owner shall cause any other contractor who may have a contract with
the Owner to perform work in the areas where Work will be performed under this
Agreement, to agree to indemnify the Owner and the Contractor and hold them
harmless from all claims for bodily injury and property damage (other than
property insured under Paragraph 11.4) that may arise from the contractor’s
operations. Such provisions shall be in a form satisfactory to the Contractor.

 

 

Guaranteed Max Price
Revised 06/18/2007

Page 18 of 23


--------------------------------------------------------------------------------



11.2 Contractor’s Liability Insurance

11.2.1 The Contractor shall purchase and maintain such insurance as will protect
him from the claims set forth below which may arise out of or result from the
Contractor’s operations under this Agreement whether such operations be by
himself or by any Subcontractor or by anyone directly or indirectly employed by
any of them, or by anyone for whose acts any of them may be liable:

11.2.1.1 Claims under worker’s compensation, disability benefit and other
similar employee benefit acts, which are applicable to the Work to be performed;

11.2.1.2 Claims for damages because of bodily injury, occupational sickness or
disease, or death of his employees under any applicable employer’s liability
law;

11.2.1.3 Claims for damages because of bodily injury, or death of any person
other than his employees;

11.2.1.4 Claims for damages insured by usual personal injury liability coverage,
which are sustained (1) by any person as a result of an offense directly or
indirectly related to the employment of such person by the Contractor or (2) by
any other person;

11.2.1.5 Claims for damages, other than to the Work itself, because of injury to
or destruction of tangible property, including the loss of use therefrom;

11.2.1.6 Claims for damages because of bodily injury or death of any person or
property damage arising out of the ownership, maintenance or use of any motor
vehicle.

11.2.2 The Comprehensive General Liability Insurance shall include
premises-operations (including explosion, collapse and underground coverage)
elevators, independent contractors, completed operations, and blanket
contractual liability on all written contracts, all including broad form
property damage coverage.

11.2.3 The Contractor’s Comprehensive General and Automobile Liability
Insurance, as required by Subparagraphs 11.2.1 and 11.2.2 shall be written for
not less than limits of liability as follows:

 

 

 

 

 

 

 

 

 

a. Comprehensive General Liability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Bodily Injury

 

$

2,000,000

 

Each Occurrence

 

 

 

 

 

 

 

(Completed Operations)

 

 

 

 

$

4,000,000

 

Aggregate

 

 

2. Property Damage

 

$

2,000,000

 

Each Occurrence

 

 

 

 

$

4,000,000

 

Aggregate

 

 

 

 

 

 

 

 

 

b. Comprehensive Automobile Liability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Bodily Injury

 

$

1,000,000

 

CSL

 

 

 

 

$

 

 

Each Occurrence

 

 

2. Property Damage

 

$

1,000,000

 

CSL

 

 

 

 

 

 

 

 

 

c. Umbrella

 

$

5,000,000

 

 

 

 

 

 

 

 

 

 

 

d. Professional Design Liability

 

$

1,000,000

 

Each Occurrence

 

 

 

 

$

2,000,000

 

Aggregate


 

 

Guaranteed Max Price
Revised 06/18/2007

Page 19 of 23


--------------------------------------------------------------------------------



11.2.4 Comprehensive General Liability Insurance may be arranged under a single
policy for the full limits required or by a combination of underlying policies
provided by an Excess or Umbrella Liability policy.

11.2.5 The foregoing policies shall contain a provision that coverages afforded
under the policies will not be canceled or not renewed until at least thirty
(30) days’ prior written notice has been given to the Owner. Certificates of
Insurance showing such coverages to be in force shall be filed with the Owner
prior to commencement of the Work.

11.3 Owner’s Liability Insurance

11.3.1 The Owner shall be responsible for purchasing and maintaining his own
liability insurance and, at his option, may purchase and maintain such insurance
as will protect him against claims, which may arise from operations under this
Agreement.

11.4 Insurance to Protect Project

11.4.1 The Owner shall purchase and maintain property insurance in a form and an
amount acceptable to the Contractor upon the entire Project for the full cost of
replacement at the time of any loss. This insurance shall include as named
insureds the Owner, the Contractor, Subcontractors and Subsubcontractors and
shall insure against loss from the perils of Fire, Extended Coverage, and shall
include “All Risk” insurance for physical loss or damage including, without
duplication of coverage, at least theft, vandalism, malicious mischief, transit,
collapse, explosion, testing, and damage resulting from defective design,
workmanship or material. All risk insurance shall include coverage during
start-up and commissioning of the project. The Owner will increase limits of
coverage, if necessary, to reflect the estimated replacement cost. The Owner
will be responsible for any co-insurance penalties or deductibles. If the
Project covers an addition to or is adjacent to an existing building, the
Contractor, Subcontractors and Subsubcontractors shall be named as additional
insureds under the Owner’s Property Insurance covering such building and its
contents.

11.4.1.1 If the Owner finds it necessary to occupy or use a portion or portions
of the Project prior to the Operational Completion thereof, such occupancy shall
not commence prior to a time mutually agreed to by the Owner and the Contractor
and to which the insurance company or companies providing the property insurance
have consented by endorsement to the policy or policies. This insurance shall
not be cancelled or lapsed on account of such partial occupancy. Consent of the
Contractor and of the insurance company or companies to such occupancy or use
shall not be reasonably withheld.

11.4.2 The Owner shall purchase and maintain such boiler and machinery insurance
as may be required or necessary. This insurance shall include the interests of
the Owner, the Contractor, the Subcontractor and Subsubcontractors in the Work.

 

 

Guaranteed Max Price
Revised 06/18/2007

Page 20 of 23


--------------------------------------------------------------------------------



11.4.3 The Owner shall purchase and maintain such insurance as will protect the
Owner and the Contractor against loss of use of Owner’s property due to those
perils insured pursuant to Subparagraph 9.4.1. Such policy will provide coverage
for expenses of expediting materials, continuing overhead of the Owner and the
Contractor, necessary labor expense including overtime, loss of income by the
Owner and other determined exposures. Exposures of the Owner and the Contractor
shall be determined by mutual agreement and separate limits of coverage fixed
for each item.

11.4.4 The Owner shall file a copy of all policies with the Contractor before an
exposure to loss may occur. Copies of any subsequent endorsements will be
furnished by the Contractor. The Contractor will be given sixty (60) days notice
of cancellation, non-renewal, or any endorsements restricting or reducing
coverage. If the Owner does not intend to purchase such insurance, he shall
inform the Contractor in writing prior to the commencement of the Work. The
Contractor may then affect insurance which will protect the interest of himself,
the Subcontractors and their Subsubcontractors in the Project, the cost of which
shall be added to the Guaranteed Maximum Price by Change Order. If the
Contractor is damaged by failure of the Owner to purchase or maintain such
insurance or to so notify the Contractor, the Owner shall bear all reasonable
costs properly attributable thereto.

11.5 Property Insurance Loss Adjustment

11.5.1 Any insured loss shall be adjusted with the Owner and the Contractor and
made payable to the Owner and Contractor as trustees for the insureds, as their
interests may appear, subject to any applicable mortgagee clause.

11.5.2 Upon the occurrence of an insured loss, monies received will be deposited
in a separate account and the trustees shall make distribution in accordance
with the agreement of the parties in interest. If the trustees are unable to
agree between themselves on the settlement of the loss, such dispute shall also
be submitted to mediation.

11.6 Waiver of Subrogation

11.6.1 The Owner and Contractor waive all rights against each other, the
Architect/Engineer, Subcontractor and Subsubcontractors for damages caused by
perils covered by insurance provided under Paragraph 11.4, except such rights as
they may have to the proceeds of such insurance held by the Owner and the
Contractor as trustees. The Contractor shall require similar waivers from all
Subcontractors and Subsubcontractors.

11.6.2 The Owner and Contractor waive all rights against each other, the
Architect/Engineer, Subcontractor and Subsubcontractors or loss or damage to any
equipment used in connection with the Project which loss is covered by any
property insurance. The Contractor shall require similar waivers from all
Subcontractors and Subsubcontractors.

11.6.3 The Owner waives subrogation against the Contractor, Architect/Engineer,
Subcontractor and Subsubcontractors on all property and consequential loss
policies carried by the Owner on adjacent properties and under property and
consequential loss policies purchased for the Project after its completion.

 

 

Guaranteed Max Price
Revised 06/18/2007

Page 21 of 23


--------------------------------------------------------------------------------



11.6.4 If the policies of insurance referred to in this Paragraph require an
endorsement to provide for continued coverage where there is a waiver of
subrogation, the owners of such policies will cause them to be so endorsed.

ARTICLE 12

Termination of the Agreement and Owner’s
Right to Perform Contractor’s Obligations

12.1 Termination by the Contractor

12.1.1 If the Project is stopped for a period of thirty (30) days under an order
of any court or other public authority having jurisdiction, or as a result of an
act of government, such as a declaration of national emergency making materials
unavailable, through no act or fault of the Contractor or if the Project should
be stopped for a period of thirty (30) days by the Contractor for the Owner’s
failure to make payment thereon, then the Contractor may, upon seven days’
written notice to the Owner, terminate this Agreement and recover from the Owner
payment for all Work executed, the Guaranteed Maximum Price earned to date, and
for any proven loss sustained upon any materials, equipment, tools, construction
equipment and machinery, including reasonable profit and damages.

12.2 Owner’s Right to Perform Contractor’s Obligations and Termination by the
Owner for Cause

12.2.1 If the Contractor fails to perform any of his obligations he assumes to
perform Work with his own forces, the Owner may, after seven days’ written
notice, during which period the Contractor fails to perform such obligation,
make good such deficiencies. The Guaranteed Maximum Price, if any, shall be
reduced by the reasonable cost to the Owner of making good such deficiencies.

12.2.2 If the Contractor is adjudged a bankrupt, or if he makes a general
assignment for the benefit of his creditors, or if a receiver is appointed on
account of his insolvency, or if he persistently or repeatedly refuses or fails,
except in cases for which extension of time is provided, to supply enough
properly skilled workmen or proper materials, or if he fails to make proper
payment to Subcontractors or for materials or labor, or persistently disregards
laws, ordinances, rules, regulations or orders of any public authority having
jurisdiction, or otherwise is guilty of a substantial violation of a provision
of this Agreement, then the Owner may, without prejudice to any right or remedy
and after giving the Contractor and his surety, if any, thirty days’ written
notice, during which period the Contractor fails to cure the violation,
terminate the employment of the Contractor and take possession of the site and
of all materials, equipment, tools, construction equipment and machinery thereon
owned by the Contractor and may finish the Work by whatever reasonable method he
may deem expedient. In such case, the Contractor shall not be entitled to
receive payment until the Work is finished nor shall he be relieved from his
obligations assumed under Article 6.

 

 

Guaranteed Max Price
Revised 06/18/2007

Page 22 of 23


--------------------------------------------------------------------------------



12.3 Termination by Owner Without Cause

12.3.1 If the Owner terminates the Agreement other than pursuant to 12.2.2, he
shall pay the Contractor the total of: (a.) Costs incurred by the Contractor in
performing the Project, including initial costs and preparatory expenses; (b.)
Costs incurred in settling and paying termination claims under terminated
subcontracts; (c.) Accounting, legal, clerical and other expenses incurred as a
result of termination; (d.) Storage, transportation demobilization and other
costs incurred for the preservation, protection or disposition of material and
equipment on the Project; (e.) Any other necessary and reasonable costs incurred
by the Contractor as a result of the Owner’s termination of this Agreement; (f.)
Overhead at ten percent (10%) of the total amount of (a.) through (e.) above;
profit at ten percent (10%) of the total amount of (a.) through (f.) above, as
adjusted pursuant to Articles 6 and 9. In calculating the amount due the
Contractor under this clause, a deduction shall be made for all payments to the
Contractor under this Agreement. Contractor has a fiduciary responsibility to
the Owner to minimize costs of termination and maximize return of all down
payments.

ARTICLE 13

Assignment and Governing Law

13.1 Neither the Owner nor the Contractor shall assign his interest in this
Agreement without the written consent of the other except as the assignment of
proceeds.

13.2 This Agreement shall be governed by the law in effect at the location of
this Project.

ARTICLE 14

Mediation

14.1 Parties agree to mediate any disputes they have concerning any and all Work
covered under this Agreement prior to any litigation being filed in the matter.
The Parties will jointly select a mediator to conduct the mediation.

This Agreement entered into as of the day and year first written above.

 

 

 

 

OWNER: 

Soy Energy, LLC

 

 

--------------------------------------------------------------------------------

 

 

 

 

By: 

/s/Charles Sand, Chairman

 

 

--------------------------------------------------------------------------------

 

 

 

 

CONTRACTOR: 

KEN BRATNEY COMPANY

 

 

--------------------------------------------------------------------------------

 

 

 

 

By: 

/s/ J. Paul Bratney

 

 

--------------------------------------------------------------------------------

 


 

 

Guaranteed Max Price
Revised 06/18/2007

Page 23 of 23


--------------------------------------------------------------------------------



*** Confidential material redacted and filed separately with the Commission.

ADDENDUM A-1

GEA Westfalia Separator, Inc.
Mechanical Separation
Division

01 February 2007

The Ken Bratney Company
3400 109th Street
Des Moines, Iowa 50322

 

 

Subject:

Soy Energy Biodiesel Project

 

(30 million gallons per year output)

Gentlemen:

Attached on the following pages is a summary of a number of technical,
commercial and legal points relating to the Soy Energy Biodiesel Project:

The items addressed are:

 

 

 

 

•

Overall process specs for feed, final product, capacity and yield

 

 

 

 

•

Utility and chemical usage and requirement specifications

 

 

 

 

•

Commercial outline of test runs for plant acceptance

 

 

 

 

•

Liquidated Damage relating to product(s), capacity, etc.

 

 

 

 

•

Terms and Conditions of Sale

In addition we include a copy of the sub-license authorization letter from ADM
Oelmuehle Leer Connemann GmbH. Said license is usually signed and issued at
completion of process engineering work in the project timeline.

We trust this information satisfies your needs at this time.

Best regards,

Constantine Triculis
Biodiesel Manager
Westfalia Separator, Inc.

 

______________________________ Westfalia Separator, Inc.
______________________________

Addendum A-1


--------------------------------------------------------------------------------



*** Confidential material redacted and filed separately with the Commission.

 

 

Summary – Soy Energy Biodiesel

 

01 February 2007

Page 2 of 12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Process Specifications

Process Line Capacity …………………… *** gallons FAME per day (*** mtons/day)

Feedstock

 

 

 

Type of oil

 

Soybean

Temperature

 

***°F / ***° C

FFA

 

<***%

Phosphatides

 

<*** ppm P

Moisture

 

<***%

Impurities

 

<***%

Wax

 

***

Unsaponifiables

 

<***%

Iodine Value

 

<***

Sulfur

 

<*** ppm

Oxidation

 

>*** h

Stability, 110°C

 

 

Soap

 

<*** ppm

Final Product Specifications

 

 

 

 

 

 

 

From ASTM 6751

 

 

 

From EN 14214

 

 

 

 

 

 

 

 

 

Ester content

 

min. ***%

 

Ester content

 

min. ***%

Flash point

 

min. ***°F / ***°C

 

Flash point

 

min. ***°F / ***°C

Water content

 

max. *** ppm

 

Water content

 

max. *** ppm

Sulphur

 

max. *** ppm

 

Sulphur

 

max. *** ppm

Sulphated ash

 

max. ***%

 

Sulphated ash

 

max. ***%

Acid number

 

max. *** mg KOH / g

 

Carbon residue (from 10% distillation residua.)

 

max. ***%

Free glycerin

 

max. ***%

 

Acid number

 

max. *** mg KOH/g

Total glycerin

 

max. ***%

 

Free glycerin

 

max. ***%

Monoglycerides

 

max. ***%

 

Total glycerin

 

max. ***%

Diglycerides

 

max. ***%

 

Monoglycerides

 

max. ***%

Triglycerides

 

max. ***%

 

Diglycerides

 

max. ***%

Phosphorous

 

max. *** ppm

 

Triglycerides

 

max. ***%

Methanol

 

max. ***%

 

Phosphorous

 

max. *** ppm

Total contamination

 

max. *** mg/kg

 

Methanol

 

max. ***%

Oxidation

 

min. *** hours

 

Total Contamination

 

max. *** mg/kg

Stability

 

***° C

 

Oxidation stability at 230° F

 

min. *** hours

Sodium and potassium

 

max.*** ppm

 

Copper strip corrosion

 

Class 1

Yield

Ton refined oil to produce one (1) ton FAME……………***

 

 

 

Glycerin (technical grade)

 

 

 

 

 

Glycerol content

 

min. ***%

Moisture

 

max. ***%

Salt content

 

approx. ***%

MONG

 

approx. ***%

Methanol content

 

approx. ***%


 

______________________________ Westfalia Separator, Inc.
______________________________

Addendum A-1


--------------------------------------------------------------------------------



*** Confidential material redacted and filed separately with the Commission.

 

 

Summary – Soy Energy Biodiesel

 

01 February 2007

Page 3 of 12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Utilities and Chemicals

Steady State Consumption

 

 

 

 

 

Utilities
&
Consumables

 

 

 

Transesterification
Methanol Rec.
Glycerin Evap.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

H3PO4 ***%

 

(lb./1,000 lb. FAME)

 

***

NaOH ***%

 

(lb./1,000 lb. FAME)

 

***

Methanol

 

(lb./1,000 lb. FAME)

 

***

NaOCH3 ***%

 

(lb./1,000 lb. FAME)

 

***

HCI ***%ig

 

(lb./1,000 lb. FAME)

 

***

Water (make-up and discharge)

 

(gpm)

 

***

Steam *** psi a

 

(lb./1,000 lb. FAME)

 

***

Instrument Air

 

(ft3/hour)

 

***

Nitrogen

 

(ft3/hour)

 

***

Power (consumed)

 

(kWhr/1,000 lb. FAME)

 

***

Tower Water, ∆T = ***°F

 

(gpm)

 

***

Utility Specifications

Soft Water

 

 

 

Sediment content

 

max. *** mg/l

Particle size

 

max. *** um

Hardness

 

less than *** dH

Chlorine ions

 

Less than *** mg/l

pH-value

 

*** – ***

Free of methanol and glycerin

 

 

Cooling water

 

 

 

Temperature in

 

max. ***°F

Temperature out

 

Approx. ***° F above inlet temp.

Pressure

 

*** psig

Hardness

 

max. ***° dH

Chlorine ions

 

max. *** ppm

pH-value

 

***-***

Steam

 

 

 

Pressure

 

*** psig (10 bar)

Saturated steam free of impurities

 

 


 

______________________________ Westfalia Separator, Inc.
______________________________

Addendum A-1


--------------------------------------------------------------------------------



*** Confidential material redacted and filed separately with the Commission.

 

 

Summary – Soy Energy Biodiesel

 

01 February 2007

Page 4 of 12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Utilities and Chemicals (cont’d.)

Instrument Air

 

 

 

Pressure

 

*** psig (6 bar)

Particle size

 

max. *** mm

Particle density

 

max. *** mg/NM3

Oil content

 

max. *** mg/NM3

Dew point at pressure

 

min. ***° C

Nitrogen

 

 

 

Pressure

 

*** psig

Nitrogen content

 

min. ***%

Electric

 

 

 

Voltage

 

*** V, max ***%

Frequency

 

*** Hz, max. ***%

Phases

 

***

Chemical Specifications

Catalyst

 

 

 

 

 

Sodium methylate solution in methanol

Concentration

 

***% +/- ***%

 

AN-SAA0827/0868

Na2CO3 + NaOH

 

max. ***%

 

AN-SAA 0868

Caustic soda

 

 

 

Technical quality according to DIN 19616

 

 

Concentration

 

***%

Hydrochloric acid

 

 

 

DIN 19610, clear and free of sediments

 

 

Concentration

 

***%

Methanol

 

 

Water content

max. ***%

Phosphoric acid

 

 

 

Type

 

Thermal phosphoric, clear and free of sediments

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Chlorine Ions

 

max. *** ppm

Fluorine Ions

 

max. *** ppm

Concentration

 

***%


 

______________________________ Westfalia Separator, Inc.
______________________________

Addendum A-1


--------------------------------------------------------------------------------



*** Confidential material redacted and filed separately with the Commission.

 

 

Summary – Soy Energy Biodiesel

 

01 February 2007

Page 5 of 12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Test Run Procedures

The warranty figures are valid for operation of the plant at nominal capacity
and take into account the relevant tolerances of ***%.

The above performance data are valid on the condition that the plant is erected
according to our instructions and start-up is conducted by Westfalia’s
personnel.

If the performance test run cannot take place during the start-up period for
reasons not imputable to Westfalia, then this obligation to demonstrate
fulfillment of warranty shall be deemed satisfied if the plant operated
continuously under warrantee conditions. The plant shall then be regarded as
having been taken over by Purchaser.

In case Westfalia should fail to prove the aforementioned warranties for reasons
solely attributable to Westfalia, Westfalia shall at their expense make, as soon
as possible the necessary modifications to the design of the plant and supply
the equipment to modify the plant. Purchaser shall provide all facilities
necessary for carrying out such modifications.

After completion of the modifications further performance test runs shall be
carried out under the same conditions as stated above.

If the repeated final performance test run fails to fulfill the warranties for
reasons solely attributable to Westfalia, Westfalia shall pay liquated damages
agreed upon.

With the payment of the liquidated damages the plant shall be considered as
being accepted by Purchaser.

If, for reasons not imputable to Westfalia, neither the warranty test-run nor
the continuous operation under warranty conditions is performed successfully
within *** months after the mechanical completion or *** months after the coming
into force of the contract, whichever occurs earlier, the plant is considered as
being accepted. Westfalia may give support to Purchaser in attaining the
warrantee values after this period, at terms and conditions to be agreed upon in
due time.

All warranties are valid under the condition that Purchaser’s services and
supplies will be rendered in accordance with our documentation and process
requirements.

Performance test runs shall be conducted over a *** (***) day period by
Westfalia Separator.

 

______________________________ Westfalia Separator, Inc.
______________________________

Addendum A-1


--------------------------------------------------------------------------------



 

 

Summary – Soy Energy Biodiesel

 

01 February 2007

Page 6 of 12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

Delivery Liquidated Damages

A liquidated damages schedule will be tied to delivery dates for major
equipment.

Performance Liquidated Damages

In the event the performance of the Plant does not meet the performance
warranties as specified in this Contract with the Buyer using soybean as
feedstock, and the Seller is required to pay liquidated damages per section
2.2.3, of quote 67081C, dated 17 July 2006. The Seller agrees to pay Buyer or
have deducted from the Contract Price, as liquidated damages and not as a
penalty, the following amounts:

Biodiesel Specifications
(All percentages are absolute values based on total output from the process)

 

 

 

Liquidated Damages

 

Guarantee

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

0.5 percent of the Contract Price

 

For each 0.05% total glycerin over the specification in A-1, provided the
customer provides feedstock in accordance with specification A-2.

0.5 percent of the Contract Price

 

For each 50 ppm moisture over the specification in A-1, provided the customer
provides feedstock in accordance with specification A-2.

0.5 percent of the Contract Price

 

For each full one percent deficit in yield from the yield value of section 2.2.2
of quote 67801C, dated 19 July 2006.

0.5 percent of the Contract Price

 

For each full percent deficit in daily capacity of 300 metric ton Biodiesel

0.5 percent of the Contract Price

 

For each pound of Methanol (per 1,000 lbs. of biodiesel) over the value in
section 2.3.1 of quote 67801C, dated 19 July 2006.

0.5 percent of the Contract Price

 

For each 0.5 lbs. of Sodium Methylate (per 1,000 lbs. of biodiesel) over the
value in section 2.3.1 of quote 67801C, dated 19 July 2006.

A-1 (from European Standard EN 14214, July 2003)

 

 

 

Ester content

 

min. ***%

Flash point

 

min. ***°C

Water content

 

max. *** ppm

Sulphur

 

max. *** ppm

Sulphated ash

 

max. ***%

Carbon residue (10% distillation)

 

max. ***%

Acid number

 

max. *** mg KOH/g

Free glycerin

 

max. ***%

Total glycerin

 

max. ***%

Monoglycerides

 

max. ***%

Diglycerides

 

max. ***%

Triglycerides

 

max. ***%

Phosphorous

 

max. *** ppm

Methanol

 

max. ***%

Total contamination

 

max. *** mg/kg

Oxidation stability at 230° F

 

min. *** hours

Copper strip corrosion

 

Class 1


 

______________________________ Westfalia Separator, Inc.
______________________________

Addendum A-1


--------------------------------------------------------------------------------



 

 

Summary – Soy Energy Biodiesel

 

01 February 2007

Page 7 of 12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

Biodiesel Specifications (cont’d:)

A-2 (Feedstock)

 

 

 

Type of oil

 

Soybean

Temperature

 

***°F / ***° C

FFA

 

<***%

Phosphatides

 

<*** ppm P

Moisture

 

<***%

Impurities

 

<***%

Wax

 

None

Unsaponifiables

 

<***%

Iodine Value

 

<***

Sulfur

 

<*** ppm

Oxidation Stability, 110°C

 

>*** h

Soap

 

<*** ppm

Glycerin Specifications
(All percentages are absolute values based on total glycerin output from the
process)

 

 

 

0.5 percent of the Contract Price

 

For each 1% below 80% glycerol content

0.5 percent of the Contract Price

 

For each 1% additional salt content above 7%

0.5 percent of the Contract Price

 

For each 1% additional MONG content above 4%

Limitation of Liquidated Damages

The total aggregate liquidated damages assessed for failure to meet Performance
Guarantees (Biodiesel and Glycerin Specifications) shall not exceed five (5)
percent of the Contract Price.

The total aggregate liability of Seller with respect to liquidated damages
(Delivery and Performance) shall not exceed in total 7.5% of the Contract Price

Breakdowns, not caused by Seller supplied Equipment will not be considered a
failure of the Seller supplied portion of the Plant. Process interruptions of
less than four (4) hours caused by the Equipment shall not be considered as a
failure of the continuous performance guarantee. If the Plant fails to meet the
performance guarantees during a qualifying five (5) day performance test, Seller
will have sixty (60) days to make corrective action and repeat the performance
test.

Seller will be responsible for liquidated damages which will be the Buyer’s
exclusive remedy in each case.

 

______________________________ Westfalia Separator, Inc.
______________________________

Addendum A-1


--------------------------------------------------------------------------------



 

 

Summary – Soy Energy Biodiesel

 

01 February 2007

Page 8 of 12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

STANDARD TERMS AND CONDITIONS

1. Acceptance; Agreement. Seller and Buyer agree to the express terms of this
Purchase Order. In the event that any provision of any invoice, acknowledgment,
quotation, or other document whatsoever provided by Seller to Buyer conflicts
with the provisions in this Purchase Order, the provisions of this Purchase
Order shall control. In the event that any provision in any invoice,
acknowledgment, quotation, or other document whatsoever provided by Seller to
Buyer attempts to limit Seller’s liability or restrict Buyer’s remedies, such
provision shall be inconsistent with this Purchase Order and shall be void and
unenforceable. If any term contained in any Order or other form used by Buyer to
order goods under this Purchase Order or in any acknowledgment or other form
used by Seller is inconsistent with any term of this Purchase Order, this
Purchase Order will take precedence unless Buyer agrees to such inconsistent
term by a writing, signed by Seller and Buyer, that specifically references this
Purchase Order and specifically acknowledges such inconsistency.

2. Termination for Convenience. Buyer, for its convenience, may at any time
terminate this order in whole or in part upon 3 days’ written notice to Seller.
Upon the receipt of such notice, Seller immediately will stop, and will cause
its suppliers and its subcontractors immediately to stop, all work hereunder.
Seller will be paid a reasonable termination charge (including a reasonable
overhead and profit for such work): the percent of the order price reflecting
the amount of the work performed before the termination notice, plus actual
direct costs resulting from the termination. Seller will not be paid for any
work done after termination nor for any reasonably avoidable costs thereafter
incurred by Seller’s or Seller’s subcontractors.

3. Default; Remedies. If Seller fails to perform any of the terms and conditions
under this Purchase Order (including, without limitation, breach by late
shipment or performance, defects in workmanship or materials or delivery of
items which fail to conform to samples or services which fail to conform to
guarantees or warranties), Buyer, in its sole discretion and upon seven (7)
days’ written notice to Seller, may declare Seller to be in default. If Seller
does not commence to remedy all defaults specified in the notice within the 7
days or fails to diligently complete the cure thereafter, Buyer, with further
notice may: (a) cancel, in whole or in part, or refuse delivery in whole or in
part of, any and all orders then outstanding between Buyer and Seller, and (b)
exercise any and all rights and remedies available at law and in equity (subject
to the limitations in these Standard Terms and Conditions). If Seller proves to
be solely at fault, Seller will bear all Buyers’ attorneys’ and witnesses’ fees
and litigation costs incurred in enforcing this Purchase Order.

4. Delivery. Time is an important consideration for both parties under this
Purchase Order. Seller will notify Buyer at once if Seller cannot fill this
order or if shipment or performance is delayed for any cause whatsoever. If
delivery of terms or services or both is not completed by the time promised,
Buyer, without liability and in addition to its other rights and remedies, may
terminate this Purchase Order by notice effective when received by Seller as to
items not yet shipped or services not yet rendered and may purchase substitute
items or services or both and charge Seller with all losses. Delivery of the
equipment or goods shall be DDP, point of delivery indicated on Purchase Order.
Title shall pass to Buyer upon delivery to the DDP delivery point. Risk of loss
or damage shall pass to Buyer only upon Buyer’s final acceptance.

5. Price Warranty. Seller warrants that the prices for all items and services
sold hereunder are as favorable as prices currently extended to any other Buyer
for similar quality and quantities of the same or similar items or services or
both. If Seller reduces its price for such items or services or both during the
term of this Purchase Order, Seller will reduce Buyer’s Prices correspondingly.
Seller warrants that prices shown on this Purchase Order are complete, and no
additional charges of any type (including, without limitation, charges for
shipping, packaging, labeling, custom duties, taxes, storage, insurance, boxing
and crating) will be added without Buyer’s express written consent.

6. Taxes. Seller shall include sales and use taxes in the Purchase Price of all
goods and services provided to Buyer and shall separately account for such
taxes. Buyer is exempt from sales and use taxes on the purchase of certain
equipment to be incorporated into the Project to the extent allowed by law.
Buyer will provide Seller with an exemption certificate or information which
authorizes tax exempt purchases for this Project. The Purchase Price shall be
adjusted (reduced) for any such exempt taxes.

7. Warranty. Seller warrants that all items or services or both furnished under
this Purchase Order will conform to all samples, specifications, drawings,
proposals, performance guarantees, warranties, and appropriate standards will be
free from defects in material and workmanship. Seller warrants that all such
items and services will conform to all statements made on the containers or
labels for such items or services or both, and that all items will be adequately
contained, packaged, marked and labeled. Seller warrants that all such items
when used and maintained.

In accordance with Seller’s instructions will be safe and appropriate for the
purpose for which items of that kind are normally used. Seller warrants that
such items or services or both will be fit for the purpose set forth in this
Contract. Seller’s warranty will survive Buyer’s inspection, testing, acceptance
and use. Seller’s warranty runs to Buyer and its successors and assigns. Upon
notice from Buyer, Seller will replace or correct defects of any nonconforming
items or services or both, promptly and without expense to Buyer. If Seller
fails promptly to correct defects in, or to replace, nonconforming items or
services or both, Buyer, after reasonable notice to Seller, may make such
corrections or replace such items and services and charge Seller for the
reasonable costs of doing so. All these obligations will survive the termination
of this Purchase Order.

 

______________________________ Westfalia Separator, Inc.
______________________________

Addendum A-1


--------------------------------------------------------------------------------



 

 

Summary – Soy Energy Biodiesel

 

01 February 2007

Page 9 of 12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

The warranties of this paragraph 7 will continue for a period of twelve (12)
months from the date of Buyer’s initial commercial operation or production using
the Seller’s furnished equipment but not more than eighteen (18) months from the
date of delivery of the equipment (unless Buyer elects to use Seller’s
maintenance program in which even the warranties will continue for twenty-four
(24) months from initial operation but not more than thirty (30) months from the
date of delivery) provided that:

          (a) the equipment is installed in accordance with Seller’s
specifications and instructions and is used and maintained normally and properly
in accordance with Seller’s instructions as to maintenance and operation, set
forth in written operation and maintenance manuals and instruction sheets
furnished by Seller;

          (b) the equipment is used for processing feed stock consistent with
the feed stock characteristics and using the
utilities and chemicals set forth in Seller’s proposal or elsewhere in this
Contract;

          (c) the equipment has not been changed without the prior written
approval of Seller;

          (d) Buyer gives prompt written notice to Seller before the end of the
warranty period specifying all alleged defects in the equipment purchased; and

          (e) Buyer preserves and turns over to Seller and permits reasonable
inspection by Seller of all allegedly
defective equipment, parts or items and access to the equipment to observe its
startup, operation and maintenance.

This warranty shall not cover (i) any equipment furnished by Buyer or any third
party (other than a subcontractor of Seller), (ii) any defects arising from
corrosion, abrasion, use of unsuitable lubricants, or negligent attendance or
faulty operation, (iii) ordinary wear and tear, or (iv) any defects caused by
errors on the part of the Buyer in not providing suitable premises in which the
equipment is to be located, adequate foundation works, or adequate protection
against influences within or outside the premises which may affect the
equipment, or its operation. Notwithstanding the warranty set forth above,
Seller shall not warrant any equipment, where the vendor of such equipment
(other than Seller and including, without limitation, the designated Standard
Equipment Vendors) is specified by Buyer, for a period longer than warranted by
the vendor.

UNLESS OTHERWISE EXPRESSLY STATED IN ANY DOCUMENT ATTACHED TO THIS PURCHASE
ORDER, THIS WARRANTY OF MATERIAL AND WORKMANSHIP IS THE ONLY WARRANTY MADE BY
SELLER AND IS IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, AND SELLER
DISCLAIMS ON BEHALF OF ITSELF, ITS SUBCONTRACTORS AND SUBSUPPLIERS ANY AND ALL
IMPLIED WARRANTIES, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A SPECIFIC PURPOSE (OTHER THAN THE PURPOSE STATED
IN THE BUYER’S SPECIFICATIONS OR THIS CONTRACT), SUITABILITY OR PERFORMANCE. No
other promise or affirmation of fact (including, but not limited to, statements
regarding capacity or performance of the equipment) shall constitute a warranty
of Seller or give rise to any liability or obligation on the part of Seller.

8. Technical Support. Seller shall provide appropriate and trained technical
support throughout the Project and the warranty period as necessary to ensure
proper installation, commissioning, and use of all equipment and materials
purchased by Buyer. Seller shall provide three sets of operator’s manual, three
sets of maintenance manual, and three sets of OEM manual, and shall provide
training to Buyer’s employees or representatives in the proper operation of the
equipment or system.

9. License. Seller warrants that it owns or has the right to use all
intellectual property, technology, and processes, including computer software,
necessary to perform its obligations under this Purchase Order, including
without limitation the manufacture, delivery, installation, and operation of the
plant, equipment, goods, or system for use by Buyer, without conflict with the
rights of others. Seller further warrants that it has the right to sublicense
all intellectual property, technology, and processes to operate the plant,
equipment, goods, or systems and hereby assigns and transfers to Buyer the right
and license to use any such intellectual property, technology, processes and
software, including third-party software or firmware, used to operate the plant
equipment, goods, or system supplied to Buyer other than Seller’s proprietary
software, which Seller licenses Buyer to use solely for the operation and
maintenance of the equipment or system purchased from Seller under this Purchase
Order.

10. Indemnification. Seller will defend and indemnify Buyer against all damages,
liabilities, claims, losses and expenses (including attorneys’ and witnesses’
fees and litigation costs) to the extent arising or resulting in any way from
any defect in the items or services or both purchased hereunder or from any
negligent or intentional act or omission of Seller and its agents, employees and
subcontractors. This indemnification is in addition to Seller’s warranty
obligations. Buyer shall use, and shall train and require its employees to use
all safely devices, guards, and proper safe operating and maintenance procedures
as prescribed by all applicable laws, rules, regulations, codes and standards
and as set forth in operating and maintenance manuals and instruction sheets
furnished by Seller. Buyer shall not remove or modify any safety device, guard
or warning sign. If the Buyer fails to strictly observe any of the obligations
set forth in the preceding two sentences with regard to any of Seller’s
equipment, Buyer agrees to defend Seller against, and indemnify and save Seller
harmless from, any claim, liability or obligation (including the costs and
attorneys’ fees of any suit or claims related thereto) incurred by Seller to the
extent of persons being injured or property being damaged directly or indirectly
as a result of such failure. Buyer also agrees to indemnify and save Seller
harmless from, any claim, liability or obligation incurred by Seller to the
extent resulting from persons being injured or property being damaged due to use
of Seller equipment for materials or products not specified in the Purchase
Order or use of non-original replacement parts not specifically authorized in
writing by Seller or due to changes in the Seller equipment made by Buyer
without Seller’s specific written authorization.

11. Insurance. Seller will maintain the following insurance coverage, and agrees
that such insurance will not be terminated until the work is completed and
accepted by Buyer.

          (a) Statutory Workers’ Compensation Insurance, including Employer’s
Liability Insurance with per occurrence coverage of at least $1,000,000.

 

______________________________ Westfalia Separator, Inc.
______________________________

Addendum A-1


--------------------------------------------------------------------------------



 

 

Summary – Soy Energy Biodiesel
01 February 2007

Page 10 of 12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          (b) Commercial General Liability Insurance, including Contractor’s
Protective and Completed Operations, covering bodily injury and property damage
with a combined single limit of $1,000,000.

          (c) Commercial Automobile Personal Injury Liability and Property
Damage Liability Insurance covering owned and non-owned vehicles with a combined
single limit of $1,000,000.

          (d) Excess/Umbrella Insurance, with a limit of $25,000,000 per
occurrence and aggregate.

          (e) All-Risk insurance. Seller shall obtain and provide, at its sole
cost, all-risk insurance with insurers acceptable to Buyer in the amount of the
Total Purchase Price, naming the Buyer as an additional insured and a loss
payee, and providing for payment to the Seller and Buyer as their respective
interests may appear. The insurance shall protect against all risks until
transfer of title to Buyer.

Seller will furnish upon request Certificates of Insurance evidencing the above
coverages, which shall provide that such coverages will not be canceled or
materially reduced without thirty (30) days prior written notice to Buyer.
Seller will name Buyer as an additional insured on the Comprehensive General
Liability policy. All of the insurance to be furnished by Seller shall apply as
primary insurance without any right of contribution by any insurance that may be
carried by Buyer.

12. Controlled Insurance Program. Buyer is investigating the implementation of a
controlled insurance program, including the types and limits of insurance
coverages, loss control program, and claim procedures to receive a savings in
the overall insurance cost for the Project and other benefits from a controlled
insurance program. Seller agrees to amend this Purchase Order, including
compensation, to participate in a controlled insurance program if such a program
is implemented by Buyer.

13. Patents. Seller will indemnify and hold harmless Buyer and its agents from
any patent or similar proceedings based on items or services or both sold by
Seller hereunder, including, without limitation, claims for alleged patent or
copyright infringement and claims arising from similarity in design, trademark
or appearance of items or services or both furnished hereunder; provided,
however, that such indemnity does not include any infringement resulting from
the use of Seller’s items on Buyer’s particular products or in connection with
Buyers particular process not specified by Seller. This obligation to indemnify
and hold harmless will extend to all expenses, losses, royalties, lost profits
and damages (including, without limitation, litigation costs, attorneys’ and
witnesses’ fees and settlement payments) resulting from any such suit or
proceeding, threatened or brought. Upon receipt of notice from Buyer, Seller
promptly will assume full responsibility to defend and to resolve any such suit
or proceeding brought or threatened against Buyer and its agents. Seller will
notify Buyer in writing of the selection of counsel for any such suit or
proceeding, and will change counsel upon Sellers receipt, within 3 business days
of Buyer’s written notice specifying Buyer’s good faith reasons for objecting.
Buyer, at its option and expense, may be represented by, and actively
participate through, its own counsel in any such suit or proceeding; Seller’s
counsel will cooperate fully with Buyer’s counsel in such event. All these
obligations will survive the termination of this Purchase Order.

14. Inspection; Rejection. Payment for the items or services or both will not
constitute acceptance of the goods or services provided by Buyer. Seller will
not substitute any items or services or both without Buyer’s prior written
approval. Buyer may count, test and inspect all items and services furnished
hereunder and reject any such items and services which are in excess of
quantities ordered, defective or nonconforming. All or part of such rejected
items may be returned at Seller’s expense, including, without limitation, all
transportation and handling costs. All or part of such rejected services may be
replaced or completed at Seller’s expense. Nothing in this Purchase Order will
relieve Seller from its obligations of testing, inspection and quality control.

15. Payment. Payment may be withheld, in whole or in part, to protect Buyer from
loss on account of the following: a) defective equipment, materials, or work of
Seller, which is not remedied; b) claims filed by third parties relating to the
Seller’s work on the Project; or c) physical property damage to the Buyer or
another person or entity caused by Seller or Seller’s subcontractors or material
suppliers.

16. Acceptance and Final Payment. Upon final completion and acceptance of the
Seller’s work, Seller shall submit an Invoice for Final Payment, which shall be
accompanied by (a) all manuals or operations books or similar information, (b)
as built drawings of Seller’s work, and (c) properly executed final lien waiver
and release from Seller. Buyer shall make final payment to Seller within thirty
days of receipt of the Invoice for Final Payment, together will all attachments,
and Buyer’s final acceptance, including commissioning and training.

17. Confidentiality; Buyer’s Property. Seller will consider all information
furnished by Buyer to be confidential and will not disclose any such information
to any other person without Buyer’s prior written consent. All plans,
specifications, and other data furnished by Buyer will remain the property of
Buyer and will be used by Seller only in performing this Purchase Order. These
duties of confidentiality and nondisclosure also extend to drawings,
specifications, and other documents prepared by Seller specifically in
connection with this Purchase Order. Seller will not disclose the fact of this
Purchase Order or any other information relating to it without Buyer’s prior
written consent.

All drawings, notebooks, operating data, specifications, and other information,
data and material (whether orally disclosed, printed, handwritten, typed,
numerically or computer generated, computer stored, or otherwise) furnished to
Buyer by either Seller or any of its subcontractors or subsuppliers shall remain
the proprietary and confidential property of Seller or the subcontractor or
subsuppliers, respectively, and shall be used by Buyer only with respect to the
work covered by the Purchase Order and the operation, maintenance and repair of
the equipment supplied by Seller under the Purchase Order and shall not be used
by Buyer in connection with any other project or for any other purpose. Such
proprietary and confidential information and data shall not be knowingly shown
or otherwise made available to any third party at any time without Seller’s
prior written consent, nor shall any third party be permitted to reverse
engineer, measure or otherwise technically examine or test Seller’s equipment
without Sellers prior written consent, Any such proprietary and confidential
information which Buyer determines must be disclosed to its employees or others,
shall only be disclosed to its employees or others on a need-to-know basis for
the operation, maintenance, and repair of the equipment provided under the
Purchase Order. Intellectual property or patent rights which may be obtained on
the basis of the information given or made available to Buyer under the Purchase
Order or with respect to Seller’s equipment shall remain the exclusive property
of Seller or its subcontractor and/or subsupplier respectively.

 

______________________________ Westfalia Separator, Inc.
______________________________

Addendum A-1


--------------------------------------------------------------------------------



 

 

Summary – Soy Energy Biodiesel

 

01 February 2007

Page 11 of 12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

All these obligations will survive the termination of this Purchase Order. Buyer
shall be entitled to specific enforcement, including injunctive relief, of this
provision in any court of competent jurisdiction.

18. Delays. Either party may delay delivery and/or acceptance occasioned by
causes beyond its control and without its fault or negligence. At Buyer’s
direction, Seller will hold items or services or both and will deliver them when
the cause effecting the delay has been removed, and in the event of such a delay
in performance at Buyer’s direction, Buyer will be responsible only for Seller’s
direct additional costs in holding items or in delaying performance of services.
Seller will not be liable to Buyer for delays caused by any of Seller’s
subcontractors and occasioned by causes beyond the control of both Seller and
its subcontractors, unless the materials or services were obtainable elsewhere
in time for Seller to meet the delivery schedule for goods or services or both.
Seller will notify Buyer in writing within 10 days after the beginning of any
such cause. Causes beyond the control of either party will include, without
limitation government action or failure of the government to act where such
action is required, strike or other labor trouble, fire, and unusually severe
weather.

19. Other Agreements. Buyer will enter into other Purchase Orders and service
agreements in connection with this Project. Seller agrees to cooperate with and
afford other vendors, suppliers, and contractors reasonable opportunity for the
execution of their work and shall properly connect and coordinate its work and
their work. Seller shall be liable for any physical damage that it, its agents
or employees may cause to the property of any other vendor, supplier, or
contractors, and shall hold Buyer harmless from such damage.

20. Compliance with Laws. Seller will comply with all federal, state and local
laws, rules and regulations applicable to the performance of this Purchase
Order; provided that:

          (a) if any such federal, state, local or municipal laws, rules,
regulations, codes or standards are changed, or if new laws, regulations, codes
or standards or interpretations thereof are enacted or adopted subsequent to the
date of the Purchase Order, which require a change in Seller’s equipment or
work, an equitable adjustment shall be made to the Purchase Order price,
delivery schedule and payment terms; and

          (b) Seller does not guarantee any compliance with, nor will Seller
incur any liability for failure of the equipment or work to comply with, any
federal, state or local pollution control, effluent or utility control laws,
rules, regulations, codes or standards; provided, however, that Seller will
comply with any specific equipment emission guarantees which form part of the
Purchase Order.

21. Equal Opportunity Employer. Seller is an Equal Opportunity Employer in
compliance with Executive Order 11246; the Rehabilitation Act of 1973, Section
503, the regulations at 41 C.F.R. 60-741.4 and Executive Order 11758; the
Vietnam Era Veterans Readjustment Assistance Act of 1974, Section 402 and the
regulations at 41 C.F.R. 60-250.4; and Title 38 of the United States Code,
Section 2012, and Executive Order 11701; all as amended. Unless this Purchase
Order is exempted under Section 201 of Executive Order 11246, as amended,
paragraphs (1) through (7) of the Equal Opportunity Clause in Section 202 of
Executive Order 11246, as amended, are incorporated herein by reference. Seller
shall comply with all similar requirements and obligations imposed by Iowa law.

22. Changes. Buyer, by a signed written order, may notify Seller of changes in
the terms of purchase of the items or services or both purchased hereunder. If
any such changes increase or decrease Seller’s costs under this Purchase Order
or change the date of delivery, the price or the delivery date or both will be
adjusted accordingly, and this Purchase Order will be so modified in writing.
All other modifications to this Purchase Order may be made only in a writing
signed by both parties.

23. Remedies. The rights and remedies reserved in this Purchase Order are
cumulative and additional to all other or further rights and remedies provided
at law, in equity or in this Purchase Order, but are expressly subject to the
limitations and disclaimers of these Standard Terms and Conditions.

24. Insolvency. If any proceeding is started by or against Seller in bankruptcy,
reorganization or insolvency or for the appointment of a receiver or for any
assignment for the benefit of creditors, Buyer may terminate this Purchase Order
without further liability except for conforming deliveries previously made.

25. Integration. The terms and conditions of this Purchase Order and all other
documents referenced on its face constitute the entire agreement between the
parties.

26. Independent Contractor. Seller, its subcontractors, employees or agents are
independent contractors for all purposes and at all times. Buyer will incur no
responsibility or obligation to employees, agents, subcontractors or other
parties used by Seller to perform this Purchase Order. Such person or parties
will, at all times, remain employees, agents or subcontractors (whichever is
applicable) of Seller. Seller is solely responsible for payment of wages,
salaries, fringe benefits and other compensation of, or claimed by, Seller’s
employees and is responsible for all payroll taxes. Seller is also solely
responsible for compliance with applicable Workers’ Compensation laws with
respect to maintenance of workers’ compensation coverages on Seller’s employees.
Seller will indemnify and defend Buyer from all claims by any person, government
or agency relating to payment of taxes and benefits, including without
limitation, any penalties and interest which may be assessed against Buyer.
Seller will similarly indemnify and defend Buyer from all claims by any person
or governmental agency which arise directly or indirectly from any failure by
Seller to comply with applicable Workers’ Compensation laws with respect to
maintenance of Workers’ Compensation coverage on Seller’s employees.

 

______________________________ Westfalia Separator, Inc.
______________________________

Addendum A-1


--------------------------------------------------------------------------------



 

 

Summary – Soy Energy Biodiesel

 

01 February 2007

Page 12 of 12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

27. General Conditions. The terms and conditions of this Purchase Order bind
Buyer and Seller and their respective successors and assigns; provided, however,
Seller may not assign this Purchase Order or any moneys due or becoming due to
Seller hereunder without the prior written consent of Buyer. Buyer’s waiver of
any term or condition will not constitute a waiver of any other term or
condition or breach. If any part of this Purchase Order is invalid, the
remaining terms and conditions will continue in full force and effect.

28. Negotiation. The parties will attempt in good faith to resolve through
negotiation any dispute, claim or controversy arising out of or relating to this
Purchase Order. Either party may initiate negotiations by providing written
notice in letter form to the either party, setting forth the subject of the
dispute and the relief requested. The recipient of such notice will respond in
writing within ten days with a statement of its position on and recommended
solution to the dispute. If the dispute is not resolved by this exchange of
correspondence, then representatives of each party with full settlement
authority shall meet at mutually agreeable time and place within twenty days of
the date of the initial notice in order to exchange relevant information and to
attempt to resolve the dispute. Seller shall continue to perform in accordance
with the terms and conditions of this Purchase Order during the pendency of any
dispute, including arbitration.

29. Binding Arbitration. All claims or disputes between Buyer and Seller arising
out of or relating to this Purchase Order or a breach of this Purchase Order,
shall be decided by arbitration in accordance with the Construction Industry
Arbitration Rules of the American Arbitration Association. The parties designate
New York, New York as the Hearing locale. Any arbitration arising out of or
relating to this Purchase Order may include, by consolidation, joinder or in any
other manner, an additional person or entity not a party to this Purchase Order,
so long as such additional person or entity is an architect/engineer,
contractor/subcontractor, construction manager, supplier or laborer, or any
agent paid directly by Buyer, or is a party to a contract to furnish goods or
perform work or services on the Project or at the site. Buyer shall be entitled
to a court order staying any legal proceedings brought by Seller to enforce any
rights or remedies Seller may have under federal or state law, including but not
limited to state mechanic’s lien laws, pending the final completion of any
arbitration proceeding. The Arbitrator’s decision, judgment, or award shall be
consistent with the remedies provided herein; provided, however, the Arbitrator
may not award punitive damages. The award rendered by the arbitrator shall be
final and binding, and judgment may be entered upon it in accordance with
applicable law in any Court having jurisdiction. This agreement to arbitrate
shall be specifically enforceable in accordance with applicable law in any court
having jurisdiction.

31. Notices. Any notices or formal communications required by this Purchase
Order to be sent to the addresses below (or such other address as either party
may designate in a written notice to the other party):

Buyer:

Seller:          The address on the front of the Purchase Order.

All notices shall be sent certified mail, return receipt requested, or sent via
a nationally recognized delivery service that obtains a signature upon delivery
(UPS, Federal Express, etc.).

32. Governing Law. Iowa STATE LAW WILL GOVERN THIS PURCHASE ORDER, except to the
extent such laws would require the application of the laws of a jurisdiction
other than the State of Iowa.

33. Damages. Notwithstanding any other provision of this Purchase Order to the
contrary:

          (a) Seller’s and its subcontractors’ and subsuppliers’ aggregate
responsibility and liability, whether arising out of contract or tort or any
other legal context or theory, including negligence and strict liability, under
the Purchase Order, including, but not limited to all claims for breach of any
warranty or guarantee, failure of performance or delay in performance by Seller
or performance or non-performance of the purchased equipment shall not exceed
100% of the Purchase Order price for the purchased equipment provided however,
that this limitation of liability does not apply to any liability of Seller for
(i) direct damages claimed by Buyer for accidental physical property damage to
Buyer’s property (other than damage to equipment supplied by Seller) or damage
to any product resulting from Seller’s negligence or willful misconduct, or (ii)
damages claimed by third parties for personal injury or accidental physical
property damage caused by Seller’s negligent acts or omissions for all of which
(i) and (ii) Seller will be liable in the aggregate for not more than
$5,000,000.

          (b) In no event shall either party, or its subcontractors or
subsuppliers be liable in contract or in tort or under any other legal context
or theory, including negligence and strict liability, for any special, indirect,
incidental or consequential damages of any kind or character, including, but not
limited to, loss of use of productive facilities or equipment, costs of product
recall, plant downtime, damage to or loss of product, chemicals, catalysts,
feedstock or other raw materials, loss of revenues or profits or loss under
purchases or contracts made in reliance on the performance or non-performance of
the purchased equipment, whether suffered by Buyer or Seller or any third party,
or for any loss or damage to the extent arising out of the negligence of the
other party, its employees or agents or any third party.

This limitation shall not apply to restrict or limit any available insurance.

 

______________________________ Westfalia Separator, Inc.
______________________________

Addendum A-1


--------------------------------------------------------------------------------



Addendum A-2
Performance Warranty & Testing
Pretreatment Section - Soy Energy

March 12, 2007

The following information forms the basis for performance testing and certifying
the pretreatment section of the Soy Energy facility.

This information does not apply to the testing and certification of the
Biodiesel section of the facility. For that section, Addendum A-1 is included in
the EPC contract.

In this document, the term contract value refers to the financial value of the
equipment purchase between Cimbria SKET and Bratney Co.

In the following, “SELLER” is defined as Cimbria SKET working in conjunction
with its U.S. agent, Bratney Company. Conversely, “BUYER” refers to the Soy
Energy owner/Board of Directors organization.

Performance Testing

As condition for a handing over/taking over of the plant, the SELLER has to
carry out a performance test of the pretreatment unit.

For such a performance test, the BUYER has to provide continuously all necessary
raw materials and utilities as listed in sufficient quality and quantity as to
enable the SELLER to carry out the start-up and commissioning of the
pretreatment unit.

The Performance Test Run has to be carried out over a period of 48 hours during
continuous operation of the unit under the direction of the SELLER’s engineers
and the presence and assistance of the BUYER’s operators and staff.

The detailed conditions for the Performance Test Run will be agreed to between
both BUYER and SELLER three (3) days in advance and will be recorded in a
separate protocol.

If the quality, quantity and consumption figures mentioned below are achieved
during the 48 hours continuous operation, the Performance Test will be declared
as fulfilled and both BUYER and SELLER will sign the Acceptance Certification
within five (5) working days.

If the Performance test will not meet the requirements under the fault of the
SELLER, the SELLER has the right to repeat the test.

The time to repeat such a test and other conditions shall be mutually agreed
upon between the BUYER and the SELLER under consideration of the actual
situation at the plant site.

--------------------------------------------------------------------------------



The SELLER is obliged to take all necessary measures to repeat such a
Performance Test as quickly as possible and the BUYER has to give his support as
being necessary for the performance test.

Performance Warranty and Penalties

The SELLER shall be liable for the processing capacity of the unit, the quality
of the final products as well as for the consumption of utilities (total
electrical power, total process steam, total water consumption, total phosphoric
consumption, total consumption of sodium hydroxide) according to listing below
under the condition that the BUYER provide sufficient quantity and quality of
vegetable oil and utilities as specified below.

The Performance Warranty is only valid in connection with the conditions as
mentioned below.

Should, however, the quality of final products, the processing capacity and the
consumption of utilities not attain required levels, and the SELLER is
responsible for that, the SELLER is obliged to repair or replace at his choice
those parts of the unit which cause the insufficient character of the unit.

Should the plant not reach the contracted and guaranteed parameters the SELLER
has to pay liquidated damages (penalties) as follows:

 

 

1.

Quality of the final products

 

 

 

If the Plant does not reach the contracted quality of the final products
(technically refined vegetable oil; degummed and deacidified) under
responsibility of the SELLER, the SELLER is obliged to take immediately all
necessary measures to bring the unit into successful operation.

 

 

 

The SELLER is obliged to repair or replace at his choice those parts of the
Plant which cause the insufficient quality of the contracted final product.

 

 

 

The SELLER has to bear all costs for the necessary modifications and the SELLER
will not get the Acceptance Certificate from BUYER before reaching the
contracted final oil quality.

 

 

 

Should the Plant not be able to produce technically refined vegetable oil
according to the contracted and specified quality as mentioned therein, and the
SELLER is responsible for that fault, then the BUYER shall have the right to
negotiate with the SELLER the conditions to hire a third company to bring the
plant into proper operation.

 

 

 

Note: Liquidated damages payment may be a final recourse.


 

Page -2- of 9

ADDENDUM A-2


--------------------------------------------------------------------------------



*** Confidential material redacted and filed separately with the Commission.

 

 

2.

Deficiency in processing capacity for refining

 

 

 

Liquidated damage to be paid by the SELLER for non-achievement of the guaranteed
processing capacity of *** (accepted tolerance *** means minimum acceptable
processing capacity is *** tpd) feedstock to the unit shall be ***% of the total
contract price of the plant for each ton of not achieved processing capacity
less than *** tpd up to a maximum amount of ***% of the total contract value.

 

 

 

Should under responsibility of the SELLER the processing capacity of the Unit
being less than *** tpd, then the SELLER is obliged to repair or to replace
within *** (***) months the equipment or the process line which cause the
problem. The SELLER shall bear the costs for such measures.

 

 

3.

Utility consumption

 

 

 

Should during the performance test run (48 hours) the plant does not reach the
contracted and guaranteed parameters for consumption of the following,


 

 

 

 

–

Total electrical power

 

 

–

Total process water

 

 

–

Total process steam

 

 

–

Total phosphoric acid

 

 

–

Total sodium hydroxide


 

 

 

the SELLER has to pay liquidated damages (penalties) as follows:

 

 

 

In case of higher consumption figures for the above mentioned utilities over a
tolerance of +/-5% (valid for each of the above mentioned utilities), and as
stated below, the SELLER shall pay to the BUYER liquidated damages.

 

 

 

The value of these liquidated damages shall be calculated as the absolute total
extra costs related to one year operation.

 

 

 

The liquidated damages shall be paid as one single payment only.

 

 

 

If the consumption figures in aggregate are favorable to the BUYER, then SELLER
will be paid 50% of this annual savings as a “Performance Bonus”

 

 

 

The costs for increased consumption and the profit for decreased consumption of
the above listed utilities shall be balanced against each other. The cost of
these individual materials and utilities on a per unit basis will be agreed to
by both SELLER and BUYER prior to the test.


 

Page -3- of 9

ADDENDUM A-2


--------------------------------------------------------------------------------



 

 

 

Only when this balance calculation results in extra costs, the BUYER shall have
the right to claim from the SELLER the payment of those extra costs related to
one year of operation as liquidated damages.

 

 

 

In order to calculate the costs, the actual market prices for the utilities on
the day of the performance test shall be used.

 

 

 

The costs for increased consumption and the profit for decreased consumption of
utilities or a higher production rate of refined oil can be balanced against
each other.

 

 

 

The total amount of liquidated damages to be paid by the SELLER to the BUYER for
deficiency in processing capacity and in utility consumption is limited to a
maximum amount of 5% of the total contract price.

 

 

 

If the SELLER has paid liquidated damages according to this Addendum to the
BUYER, or in case a successful Performance Test Run should not be possible due
to reasons not attributable to the SELLER within six (6) months after the
completion of erection, latest however within 22 months after the Beginning of
Performance of the Contract, the plant shall be considered as accepted and the
Acceptance Certificate shall be issued.

 

 

 

The Acceptance Certificate will have to be signed in all of before mentioned
cases within five (5) days.

Conditions for the Validity of the Performance Warranty

The Performance Warranty as given by the SELLER for the unit is only valid when
all of the below mentioned conditions have been fulfilled:

 

 

A)

The equipment for the process line has been supplied by the SELLER. The locally
supplied portion of the unit and the side systems to be delivered under the
responsibility of the BUYER has been checked by the SELLER and has been found in
conformity with the conditions and stipulations in this contract.

 

 

B)

The quality and quantity of the feed material meets all of the below mentioned
parameters of the crude oil specification listed below and enables a continuous
and uninterrupted operation of the unit.

 

 

C)

The quality and quantity of the utilities meets the specification listed below
and enables a continuous and uninterrupted operation of the unit.

 

 

D)

The erection works of the unit have been supervised by the specialized engineers
of the SELLER.


 

Page -4- of 9

ADDENDUM A-2


--------------------------------------------------------------------------------



*** Confidential material redacted and filed separately with the Commission.

 

 

E)

The direction of commissioning of the erected unit has been carried out by the
engineers of the SELLER and with support of educated and experienced staff of
the BUYER. The staff of the BUYER has to follow and carry out all instructions
as given by the specialists of the SELLER.

 

 

F)

The project conditions at the time of signing the contract have not been changed
or the BUYER has informed the SELLER about changes/modifications with the
acceptance of the SELLER.

The Performance Warranty (quality, capacity, consumption of electrical power,
process water, process steam, sodium hydroxide, phosphoric acid) becomes
automatically null and void if one of the above mentioned conditions have not
been fulfilled and the BUYER is responsible for that.

In principle, the operation of the plant with other types of crude vegetable
oils and utilities not in conformity with the types mentioned in this contract
is possible, but only under the condition that the SELLER will not be held
responsible for any faults or damages of the unit.

Specification of Feed Materials used for Performance Tests

The unit design allows the processing of max. *** tpd of crude soybean oil

Crude/water degummed soybean oil (usual in trade) quality
As basis for process guarantee and plant performance testing

 

 

 

Temperature

 

Above ***° C
(***° F)

Pressure

 

*** - *** bar g

Free fatty acids

 

max. ***%

Phosphatides

 

max. *** ppm (as P)

MIU

 

max. ***%

Polymere content

 

max. ***%

Solvent content (hexane)

 

max. *** ppm (measured as flash point)

Closed up flash point

 

up to ***°C (Pensky-Martin method)

Filterable solid matter

 

max. ***% (by weight)

Total sulphur content

 

£ *** ppm

Soap content

 

£ *** ppm

Wax content

 

non detectible

Peroxide value

 

max. *** meq/l

Oxidation stability

 

min. *** h

Liquid at ***°C

 

 


 

Page -5- of 9

ADDENDUM A-2


--------------------------------------------------------------------------------



*** Confidential material redacted and filed separately with the Commission.

Fatty Acid Composition (typical for soybean oil with a tolerance of +/- 5%
related to each content)

 

 

 

C 16:0

 

*** - ***%

C 18:0

 

*** - ***%

C 18:1

 

*** - ***%

C 18:2

 

*** - ***%

C 18:3

 

*** - ***%

C 20:0

 

*** - ***%

C 20:1

 

*** - ***%

Animal fats (such as tallow) may be processed successfully by the unit (not used
as a basis for performance testing or process warranty certification).
Acceptable quality limits of such materials are:

 

 

 

Temperature

 

above ***°C (***°F)

Pressure

 

*** - *** bar g

Free fatty acids (ffa-content)

 

£ ***%

Phosphatides

 

£ *** ppm (as P)

Insoluble impurities

 

*** - ***%

Moisture and volatile matters

 

*** - ***%

Unsaponifiables

 

*** - ***%

Total sulfate content

 

£ ***% (by weight)

Soap content:

 

£ *** ppm

Polymere content

 

£ ***%

Filterable solid matter

 

£ ***% (by weight)

Total sulphur content

 

£ *** ppm

Peroxide value

 

£ *** meq/l

Iodine value

 

*** - ***

Oxidation stability

 

³ *** h


 

Page -6- of 9

ADDENDUM A-2


--------------------------------------------------------------------------------



*** Confidential material redacted and filed separately with the Commission.

Typical fatty acid composition (for tallow with a tolerance of +/- 5% related to
each content)

 

 

 

 

 

- C-14-0

 

(Myristic)

 

***%

- C-14-1

 

(Myristoleic)

 

***%

- C-16-0

 

(Palmitic)

 

***%

- C-16-1

 

(Palmitoleic)

 

***%

- C-17

 

(Margaric)

 

***%

- C-18-0

 

(Stearic)

 

***%

- C-18-1

 

(Oleic)

 

***%

- C-18-2

 

(Linoleic)

 

***%

- C-18-3

 

(Linolenic)

 

***%

- C-20-0

 

(Arachidic)

 

***%

- unsaturated/saturated ratio

 

 

 

***%

The processing of other types of oil is possible but in this case the
specification of the degummed oil and the consumption of utilities will change.

Final Products - Final Vegetable Oil Quality

The refining unit is capable of producing in regular continuous operation
degummed and deacidified oils/fats in a quality as listed below

 

 

 

 

 

- ffa content

 

max ***%

 

 

- phosphatides

 

max. *** ppm (as
P)

 

The quality analysis has to be carried out by an official laboratory and
according to the official AOCS methods; otherwise the result of the analysis is
not acceptable and not binding for the process guarantee. SELLER is able to use
certified labs outside the

- moisture

 

max. ***%

 

- peroxide value

 

max. *** meq/kg

 

- impurities

 

max. ***%

 

provided process unit lab as needed.

 

 

 

 

This ‘refined’ oil is thus suitable for use as a feedstock into the Biodiesel
unit.

Utilities Specifications

Proper operation of the pretreatment unit is contingent on utilities as listed
below being supplied by SELLER and BUYER (in the case of steam) in the required
quality and quantities.

 

Page -7- of 9

ADDENDUM A-2


--------------------------------------------------------------------------------



*** Confidential material redacted and filed separately with the Commission.

 

 

 

 

 

Steam (saturated, dry)

 

pressure

 

*** bar g for vacuum systems

 

 

pressure

 

*** bar g for process steam

 

 

to be free from solid matter

 

 

 

Electric power

 

3 phase AC

 

 

 

 

service voltage:

 

***

 

 

admissible variations:

 

voltage: ***%

 

 

 

 

frequency ***%

 

Treated water

 

fresh water (city water)

 

 

 

 

degree of hardness:

 

max. ***° dH (hardness stabilized)

 

 

pH value:

 

*** - ***

 

 

pressure:

 

*** bar (abs.)

 

Cooling water

 

temperature (to Plant)

 

***° F (max. ***° F)

 

 

temperature (from Plant)

 

***° F (max. ***° F)

 

 

temperature increase

 

*** K

 

 

supply pressure

 

min. *** bar

 

 

carbonate hardness

 

< ***° dH equal to

 

 

 

 

< *** mg ***

 

 

total salt content

 

< *** mg/l

 

 

chloride content

 

< *** mg/l

 

 

pH value

 

*** - ***

 

 

clean, without contamination, free

 

 

 

 

from solid matter and sediments

 

 

 

Softened water

 

Total hardness

 

max. ***° dH

 

 

pH value

 

neutral

 

 

temperature

 

approx. ***° F

 

 

pressure

 

min. *** bar

 

 

to be free from solid matter

 

 

 

Instrument air

 

pressure

 

min. *** bar

 

 

particle size

 

max. *** µm

 

 

particle density

 

max *** mg/Nm3

 

 

oil content

 

max *** mg/Nm3

 

 

dew point

 

***° F

 

Sodium hydroxide

 

Technical quality, liquid

 

*** - *** weight % to dosing system

 

Phosphoric acid

 

Technical quality, liquid

 

*** or *** weight % to dosing system

 

Citric acid

 

Technical quality, liquid

 

*** - *** weight % to dosing system

 

Thermal oil

 

Type: Marlotherm or equivalent

 

 

Consumption of Utilities

All consumption figures of utilities have to be understood as average values
(tolerance +/- ***%) at continuous uninterrupted operation of the plant with one
and the same feedstock and constant and equal supply of the utilities.

 

Page -8- of 9

ADDENDUM A-2


--------------------------------------------------------------------------------



*** Confidential material redacted and filed separately with the Commission.

The specification of feedstock and utilities has to meet the characteristics as
mentioned in this Addendum.

Higher and lower actual feedstock and utility consumption figures may be offset
each other in terms of value.

Trouble and/or adverse effects incurred because of BUYER’s failure to supply
feedstock and utilities to the specifications as given therein shall not be
covered by suppliers’ warranty.

Crude Oil Pre-treatment Plant/Refining Plant (max. *** tpd crude oil)
Consumption figures of utilities referred to *** mton of crude oil

FLEX Degumming Unit (Water and Acid Degumming and Drying)

 

 

 

-steam (4 bar)

 

max. *** kg

-phosphoric acid (85%)

 

max. *** - *** kg

-caustic soda (50%)
(in case of partial neutralization only)

 

max. *** - *** kg

-caustic soda (50%)
(in case of complete neutralization only)

 

max. *** kg

-citric acid (50%)

 

max. *** kg

-process water (softened water)

 

max. *** kg

-wash water (softened water)

 

max. *** kg

-control water (softened water)

 

max. *** kg

-electric power

 

approx. *** kWh


 

 

 

Distillative Deacidification and Deodorizing (Physical Refining)

 

-steam (stripping steam)

 

max. *** kg

-electric power

 

approx. *** kWh


 

 

 

Vacuum plant

 

 

 

- steam for booster section for deacidification

 

max. *** kg

-electric power

 

approx. *** kWh


 

Page -9- of 9

ADDENDUM A-2


--------------------------------------------------------------------------------



 

Addendum B

 

(LOGO) [img001.jpg]

 

Soy Energy, LLC

Marcus, Iowa

Project Scope

June 8, 2007


 

 

 

 

1. Overview:

 

 

 

The Ken Bratney Company of Des Moines will construct a 30 Million gallon per
year Biodiesel facility near Marcus, IA, for Soy Energy, LLC. Working in
conjunction with The Ken Bratney Company, will be technology and equipment
providers Cimbria-SKET of Magdeburg, Germany, and the Westfalia Separator
Companies of Northvale, NJ, and The Baker Group of Des Moines. This facility
will be fed unrefined and refined vegetable oils, and will produce a Biodiesel
product for sales. The facility will produce several saleable co-products such
as glycerine, acid oil, and recovered FFA. The Soy Energy organization has
elected to contract with another provider for a pellet fired steam boiler for
the facility. The building structure will be installed by The Ken Bratney
Company. The Ken Bratney Company project scope will be performed as EPC
(Engineer, Procure, Construct).

 

 

 

2. Location:

 

 

 

The facility will be constructed East of Marcus, Iowa north of State Highway 3
and north of the Canadian National rail line. The site is currently being farmed
as agricultural land.

 

 

 

3. Plant Functionality:

 

 

 

The facility will be designed to produce 30 Million gallons per year of B100
Biodiesel meeting ASTM 6751 and EU14214 quality specifications utilizing soybean
oil, canola oil, palm oil, corn oil, or animal fat (with specific
characteristics). Designed production from the facility is based upon operation
of the plant for a minimum of 330 days per year.

 

 

 

4. The process will consist of the following process units:

 

 

 

-

CD Plus process (Transesterification)

 

 

 

 

 

 

-

Glycerin Water Treatment

 

 

 

 

 

 

-

Methanol recovery

 

 

 

 

 

 

-

Glycerin Evaporation (Concentration of glycerin to 80+% purity)

 

 

 

 

 

 

-

Process Water Circulation System

 

 

 

 

 

 

-

Feed stock pretreatment (de-gumming and deacidification)


--------------------------------------------------------------------------------



 

 

Soy Energy, LLC

06/19/2007

Page 2 of 10

Revision #01


 

 

 

 

 

 

Two outside tank farms will serve the process and these tank farms will have
earthen and concrete containment to contain the liquids in the event of a tank
spill. The two tank farms are separated into tank farm #1, which will contain
methanol and sodium methylate and tank farm #2, which will contain feed stock
oil, in-process materials, glycerin and finished Biodiesel.

 

 

 

5. Site Logistics:

 

 

 

 

The Ken Bratney Company will do final engineering for the site. This will
include the overall site development engineering, the rail siding engineering,
paving design, and location of all buildings on the site. The Ken Bratney
Company will do the final engineering for the wastewater system as an allowance.
Separation of the final documents into bid packages for bidding and contract
award will be the responsibility of The Ken Bratney Company.

 

 

 

 

 

Materials will move in and out of this site by truck and rail. Rail un-loading
will occur at one spot and rail loading will occur at one spot. Truck loading
will occur at one spot and truck unloading will occur at two spots with a
separate unloading spot for chemicals in a remote location.

 

 

 

 

 

Methanol will be unloaded by rail on the rail-unloading spur at a single spot,
or by truck at a remote location with self-pumping capabilities. Methanol will
be pumped from these areas to the methanol tank farm.

 

 

 

 

 

Process chemicals (acids, bases) will be unloaded from trucks immediately
adjacent to the chemical storage area located in tank farm #2.

 

 

 

 

 

Animal fat and other vegetables will be stored in large diameter storage tanks
prior to being fed to the process and converted to Biodiesel.

 

 

 

 

 

Several of the tanks will require heating, which will be done by steam coils
inside the tank.

 

 

 

6. Utilities required:

 

 

 

 

The Ken Bratney Company will perform final engineering for the site utilities.
Installation of site utilities to within 5’-0” of the facility entrance point
will be by Soy Energy. The Ken Bratney Company will furnish and install
underground utilities from the entrance point provided by the owner to the
appropriate building.

 

 

 

 

 

This site will need the following utilities as inputs:


 

 

 

 

 

 

-

Natural gas

 

 

 

 

 

-

Electricity

 

 

 

 

 

 

-

Water


--------------------------------------------------------------------------------



 

 

Soy Energy, LLC

06/19/2007

Page 3 of 10

Revision #01


 

 

 

 

 

 

The local gas Companies will provide natural gas connection complete with meter
to within 5’-0” of the boiler room.

 

 

 

 

 

Soy Energy is responsible for electrical primary service to the primary
transformer, including the transformer pad in locations noted by The Ken Bratney
Company. Multiple transformers will service the plant and a separate transformer
will service the fire pump. The fire pump transformer must have a separate
electric service with direct connection to the utility.

 

 

 

 

 

Electrical supply to the site requires 3 phase, 60 cycle, 480 volt secondary
from the main transformer furnished by the local utility company. The electrical
contractor (The Ken Bratney Company’s responsibility) will provide underground
service from a high voltage switch (supplied by The Ken Bratney Co.) to the
primary side of the transformers and from the secondary side of the transformers
to the motor control center switch panels. This will further include power
switching gear, motor control center and a backup power (UPS) system as required
for the operation of the control system. Electrical service for the office will
come from the main MCC switch panel and go underground to the office (by The Ken
Bratney Company).

 

 

 

 

 

The rural water district will supply potable water to within 5’-0” of the Boiler
Building. Extension of the water service from the entrance point to the water
treatment system will be the responsibility of The Ken Bratney Company.

 

 

 

7. Facility Structures:

 

 

 

 

The Facility Structures are to include all necessary foundations for the
respective buildings.

 

 

 

 

 

Process Building (by The Ken Bratney Company)

 

 

 

 

 

The base process building will house the Biodiesel Process. This building is a
structural steel framed structure (hot dip galvanized) with insulated sandwich
wall panels, pre-engineered roof purlins and wall girts fabricated from
galvanized sheet stock, metal sheeting and vinyl-reinforced insulation in the
roof. The structure is approximately 50’ wide x 95’ long x 80’ tall. The grade
level will be concrete on grade with the intermediate levels structural steel
with bar grating. The structure under the separators will be a concrete over
steel framing. This building will have fire sprinklers at each level. Two fire
exit stairwells will provide access to each level of the structure with exits at
grade direct to the outside.

 

 

 

 

 

The process building will housing the refining (de-gumming and deacidification)
process and the Biodiesel process (equipment handling methanol), is a structural
steel framed structure (hot dip galvanized) with insulated sandwich wall panels,
pre-engineered purlins and wall girts fabricated from galvanized sheet stock,
metal sheeting and vinyl-reinforced insulation in the roof. The entire process
building will be designed per “explosion proof” construction and electrical
codes.


--------------------------------------------------------------------------------



 

 

Soy Energy, LLC

06/19/2007

Page 4 of 10

Revision #01


 

 

 

 

 

The building will include all lighting to meet applicable construction codes.

 

 

 

 

 

The building will be equipped with sensors for methanol detection at grade level
floor of the process building or as required by applicable codes. These sensors
will indicate/alarm in the control room and will cause the plant computer
control system to make preventative measures, up to shutting down the plant.

 

 

 

 

 

The process building will have the perimeter walls raised above the grade level
floor to allow any spill or water to be contained inside of the building.

 

 

 

 

 

The building will be equipped with a fire alarm system. A variance will be
required from the State Fire Marshall for the height of the building. The
inclusion of the Fire Alarm System should help with approval of this variance.

 

 

 

 

 

Process Control Office/Main MCC Building (by The Ken Bratney Company) will be a
two-story building, 50’ wide x 50’ long x 36’(approximate) short side eave, will
house the electrical motor control center and switch gear room on the ground
floor and the control room, employee restroom, laboratory including laboratory
equipment and utility space on the second floor.

 

 

 

 

 

The floor at grade will be concrete slab on grade. The second level floor will
be a concrete floor on structural steel support grid and metal deck.

 

 

 

 

 

Boiler Building (by The Ken Bratney Company) will be a single story,
pre-engineered metal building approximately 102’ wide x 107’ long x 40’
(approximate) low side eave and will have a full height concrete block 4-hour
rated divider wall between the boiler room and the process building. The grade
level floor will be concrete. Below grade the biomass boiler feed system will
utilize trenches. This building may be separated away from the process building
by 15’ for constructability and code purposes. The Ken Bratney Company will
require final engineered drawings showing the biomass feed system as well as the
biomass boiler layout prior to engineering of this building.

 

 

 

 

 

Truck receiving/Load out Building (by The Ken Bratney Company) will be an open
sided, three bay wide, pre-engineered building 30’ wide x 83’ long x 24’
(approximate) short side eave. This building will cover the truck loading and
unloading operations.

 

 

 

 

 

Truck and Rail Control Room/MCC Room (by The Ken Bratney Company) will be a
concrete block building 13’ wide x 35’ long x 12’ tall (approximate). The floor
at grade will be concrete and the roof will be a concrete roof on a structural
support grid. This MCC room will also serve the tank farm.


--------------------------------------------------------------------------------



 

 

Soy Energy, LLC

06/19/2007

Page 5 of 10

Revision #01


 

 

 

 

 

 

The Fire Pump House (by The Ken Bratney Company) will be a pre-engineered metal
building 16’ wide x 20’ long x 12’ (approximate) low side eave. The floor at
grade will be concrete. The pump house will enclose an electric powered fire
water pump.

 

 

 

 

 

Administration Office / Maintenance Building (by The Ken Bratney Company) will
be approximately 5,400 square foot single story, pre-engineered building. This
structure will be at grade and will have a concrete floor. The office may
include:

 

 

 

 

 

•

Reception area

 

 

 

 

 

 

•

Men and women’s locker rooms

 

 

 

 

 

 

•

Offices

 

 

 

 

 

 

•

Break room

 

 

 

 

 

 

•

Conference room

 

 

 

 

 

 

•

Equipment room

 

 

 

 

8. Process Equipment:

 

 

 

The Ken Bratney Company, Cimbria Sket and Westfalia will provide the process
equipment.

 

 

 

 

 

The Ken Bratney Company will erect all equipment in the process structure.

 

 

 

 

 

Piping of the process equipment and utilities, instrumentation mounting and
wiring will be the responsibility of the Baker Group of Des Moines, IA, a
strategic partner of The Ken Bratney Company.

 

 

 

 

 

Tanks located in the tank farms will be provided and installed by The Ken
Bratney Company. These tanks will include appropriate foundations, piping, pipe
insulation, tank insulation and painting as required. Tanks will be constructed
of stainless steel and carbon steel to meet API 650 Code. Non-insulated
stainless steel tanks will not be painted. Tanks that are heated will also be
insulated. Pipe racks will be furnished as required from the rail loading and
un-loading to the tank farm and from the tank farm into the process building.
Pipe racks will also service the truck loading and unloading area as required
and pipe racks will be sized for future four (4) 6” lines.

 

 

 

 

 

The Ken Bratney Company will construct the tank farm containment for the tanks.
Containment will include the earthen berms, the containment walls, stabilized
containment floors, finished surface gravel inside the containment dikes and
final grading after erection of the field built tanks. One end of the
containment dike will be left open to grade for access to construct the field
build tanks. Tank foundations (by The Ken Bratney Company) will be constructed
after the tank farm containment is completed.

 

 

 

 

 

All pressure vessels will be constructed to meet ASME as a minimum. Some vessels
will be constructed in Germany per comparable German code and the ASME code.


--------------------------------------------------------------------------------



 

 

Soy Energy, LLC

06/19/2007

Page 6 of 10

Revision #01


 

 

 

 

 

As many of the pumps, valves, fittings, and instruments as possible will be
purchased in the U.S. of performance quality equal to, or better than,
comparable products available in Germany.

 

 

 

 

 

All equipment and construction will have a minimum of a one-year mechanical
warranty in force.

 

 

 

 

 

Process piping will be specified, procured, installed and tested per ANSI B31-1
or ANSI B31-3 codes.

 

 

 

9. Electrical / Instrumentation / Plant Control Features:

 

 

 

Electrical equipment for the Biodiesel process building will be specified and
installed in accordance with the National Electric code (NEC), Class 1, Division
2. (explosion proof)

 

 

 

 

 

All equipment will be electrically grounded and bonded.

 

 

 

 

 

Motor control centers (MCC’s) and I/O-PCL rooms will be climate controlled and
equipped with smoke detectors.

 

 

 

 

 

The PLC software and graphics will be Allen-Bradley based.

 

 

 

10. Fire Prevention:

 

 

 

This facility is governed by fire codes (NFPA) and building codes (i.e. State of
Iowa). Engineered, stamped final drawings will be required to be submitted to
the State Fire Marshall for review prior to installation of the fire protection
system. Fire protection design will be the responsibility of The Ken Bratney
Company and will utilize the demand requirements for all buildings in the system
design. The Ken Bratney Company will provide fire sprinklers required within the
structures.

 

 

 

 

 

A preconstruction design review will be made with the owner’s representative,
Soy Energy’s insurance representative, the fire protection engineering and/or
construction firm and The Ken Bratney Company.

 

 

 

 

 

The facility will be equipped with a fire water supply tank, pump, underground
fire loop and distribution system to all the buildings with the exception of the
process control room and the electrical room. The electrically powered fire pump
will supply firewater to the system from the on-site water storage tank.


--------------------------------------------------------------------------------



 

 

Soy Energy, LLC

06/19/2007

Page 7 of 10

Revision #01


 

 

 

 

 

11. Project Support:

 

 

 

The Ken Bratney Company expects to provide the following construction and
start-up support for the process equipment to the project:

 

 

 

 

 

-

Full time on-site construction superintendent and Construction Manager

 

 

 

 

 

 

-

Site safety coordinator

 

 

 

 

 

 

-

Construction and start-up support by Westfalia staff (on site)

 

 

 

 

 

 

-

Assist owner in training of plant staff in process and safety systems

 

 

 

 

 

 

-

Providing the client a documented quality system (BQ-9000) that will initiate
quality control from start-up

 

 

 

 

 

 

-

Assist plant staff in commissioning all equipment and initiating production (The
Ken Bratney Company, Cimbria-Sket and Westfalia Process Engineers)

 

 

 

 

12. Plant Auxiliary systems:

 

 

 

The Baker Group will furnish and install the boiler steam piping from the steam
header supplied by Soy Energy (located in the boiler room) to the process.

 

 

 

 

 

A boiler system complete through to the steam header will be provided by Soy
Energy in a building constructed by The Ken Bratney Company.

 

 

 

 

 

Condensate return piping from the process users back to a receiver in the boiler
building will be made by Baker Group and the receiver will be furnished by Soy
Energy.

 

 

 

 

 

Cooling tower and circulating water systems (pumps and piping) for the process
(by Baker Group).

 

 

 

 

 

Air compressor(s) and associated air dryers to provide “working air” and
“instrument air for plant use (by Baker Group).

 

 

 

 

 

Liquid nitrogen storage tank, vaporizer and liquid nitrogen supply (by Soy
Energy). The Ken Bratney Company will furnish foundations for the nitrogen tank
and the nitrogen vaporizer.

 

 

 

 

 

Liquid nitrogen distribution piping from the nitrogen vaporizer to the process
equipment and to the tank farm (by Baker Group).

 

 

 

13. Drawings for Contract Include:

 

 

 

FD- 001.0

Index Flow Diagram

 

 

 

 

 

 

 C - 001.0

Overall Site Plan and Tank Schedule

 

 

 

 

 

 

GA-201.0

Truck Receiving Grade Level Plan

 

 

 

 

 

 

GA-202.0

Truck Receiving Sections

 

 

 

 

 

 

GA-251.0

Rail Load and Unload Grade Level Plan


--------------------------------------------------------------------------------



 

 

Soy Energy, LLC

06/19/2007

Page 8 of 10

Revision #01


 

 

 

 

 

 

 

GA-255.0

Rail Load and Unload Sections

 

 

 

 

 

 

 

 

GA-271.0

Rail Methanol Unload Grade Level Plan

 

 

 

 

 

 

 

 

GA-301.0

North Half Tank Farm Grade Level Plan

 

 

 

 

 

 

 

 

GA-302.0

South Half Tank Farm Grade Level Plan

 

 

 

 

 

 

 

 

GA-303.0

Methanol Tank Farm Grade Level Plan

 

 

 

 

 

 

 

 

GA-401.0

Process Building Grade Level Plan

 

 

 

 

 

 

 

 

GA-402.0

Process Building Second Level Plan

 

 

 

 

 

 

 

 

GA-403.0

Process Building Third Level Plan

 

 

 

 

 

 

 

 

GA-404.0

Process Building Fourth Level Plan

 

 

 

 

 

 

 

 

GA-411.0

Process Building South Stair Section

 

 

 

 

 

 

 

 

GA-412.0

Process Building Section

 

 

 

 

 

 

 

 

GA-413.0

 

 

 

 

 

 

 

 

 

GA-414.0

 

 

 

 

 

 

 

 

 

GA-415.0

Process Building North Stair Section

 

 

 

 

 

 

 

 

GA-416.0

Process Building and Control Section

 

 

 

 

 

 

 

 

GA-501.0

Control Building Plans

 

 

 

 

 

 

 

 

GA-601.0

Bio-Mass Boiler Building Lower Level Plan

 

 

 

 

 

 

 

 

GA-602.0

Bio-Mass Boiler Building Grade Level Plan

 

 

 

 

 

 

 

 

GA-611.0

Bio-Mass Boiler Building Section

 

 

 

 

 

 

 

 

GA-612.0

Bio-Mass Boiler Building Section

 

 

 

 

 

 

 

 

GA-613.0

Bio-Mass Boiler Building Section

 

 

 

 

 

 

 

 

GA-614.0

Bio-Mass Boiler Building Section

 

 

 

 

 

 

 

 

GA-615.0

 

 

 

 

 

 

 

 

 

GA-616.0

Bio-Mass Boiler Building Section

 

 

 

 

 

 

 

 

GA-617.0

Bio-Mass Boiler Building Section

 

 

 

 

 

 

 

 

GA-618.0

Bio-Mass Boiler Building Section

 

 

 

 

 

 

 

 

GA-619.0

Bio-Mass Boiler Building Section

 

 

 

 

 

 

 

 

 

Items furnished by The Ken Bratney Company that may not be listed above will
include:

 

 

 

 

1.

Piping & valving (material and labor) in the Process Plant

 

 

 

 

2.

Instrument wiring in the Process Plant

 

 

 

 

3.

Pump setting and wiring in Process Plant

 

 

 

 

4.

Insulation of piping and vessels as required in the Process Plant

 

 

 

 

5.

Utility (water, air, steam, nitrogen) process design information

 

 

 

 

6.

Inventory record keeping, freight, and unloading of Bratney furnished materials
and equipment.

 

 

 

 

7.

Engineer, supply and install the in-bound water treatment for use in the
process, cooling tower and the boiler system. The Ken Bratney Company will be
responsible for connection from the treated water supply to within 5’ of the
boiler system. Space will be required in the boiler building for the treatment
system.

 

 

 

 

8.

The Building Fire alarm system design. Installation of the fire alarm system
within the buildings furnished by The Ken Bratney Company.

 

 

 

 

9.

Rail design and final engineering including submittal to the railroad for final
approval.


--------------------------------------------------------------------------------



 

 

Soy Energy, LLC

06/19/2007

Page 9 of 10

Revision #01


 

 

 

 

10.

Fire pump system for the complete site including: the fire pump house, fire
water storage tank, underground fire loop, system design, submittal to the state
Fire Marshall to make this a complete and approved system.

 

 

 

 

11.

Final site landscaping, seeding and sodding is included as an allowance of
$10,000.

 

 

 

 

12.

Rail spur procurement and construction.

 

 

 

 

13.

Truck scale complete (truck scale will be a full pit design), which includes:
approaches, deck, foundations, control system and installation. This will
further include any printers in the office, remote printers, traffic control
measures, proximity switches at the ends of the scale, rodent protection for
cables, electrical connections from the load cells to junction boxes and from
the junction boxes to the office, freight of all components to the job site,
unloading of the components.

 

 

 

 

14.

Office building / shop / showers / restroom and employee facilities located
inside of the office. (Building included is estimated at 5,400 SF total with an
allowance to design and construct of $675,000). Final design and submittal to
the Building official and the state Fire Marshall for final approval prior to
construction.

 

 

 

 

15.

Paving and lot striping

 

 

 

 

16.

Site fence (permanent and temporary construction site fence)

 

 

 

 

17.

Overall project construction schedule.

 

 

 

 

18.

Cost of gravel and installation of gravel surface around and inside tank farm to
complete grading including additional gravel as required for use during
construction.

 

 

 

 

19.

Site preparation including: grading, tank farm containment, (concrete and
earthen berm), lay-down areas for materials and process equipment, building
pads.

 

 

 

 

20.

Site safety coordination during construction.

 

 

 

Items furnished by Soy Energy that may not be listed above will include:

 

 

1.

Building permit procurement and costs associated with the building permit. The
Ken Bratney Company will submit drawings for their portion of the work direct to
the building official and Fire Marshall as required.

 

 

 

 

2.

Steam generation up through and including the steam header located above the (2)
boilers located in the boiler building. The Baker Group will furnish and install
a steam line off the header to the process.

 

 

 

 

3.

Condensate return receiver in the boiler room. Bratney (Baker) will pipe to this
receiver.

 

 

 

 

4.

Process Wastewater treatment system is included as an allowance.

 

 

 

 

5.

Site lighting beyond furnishing of light packs on buildings for general exterior
lighting.

 

 

 

 

6.

In-coming high voltage from the power company will go to a power pole at the
northeast corner of the property. Ken Bratney Co./Baker will furnish and install
the main switch and underground conduit from the power pole to the main switch.
The power company will install high voltage power cable from the power pole to
the main switch.

 

 

 

 

 

Ken Bratney Co./Baker will install underground conduit from the power pole to
the fire pump transformer. The power company will install high voltage power
cable from the power pole to the fire pump transformer.


--------------------------------------------------------------------------------



 

 

Soy Energy, LLC

06/19/2007

Page 10 of 10

Revision #01


 

 

 

 

 

The power company will furnish and install all transformers on Ken Bratney Co.
furnished pads.

 

 

 

 

 

Ken Bratney Co./Baker will provide all conduit and power wire from the main
switch to the individual transformers.

 

 

 

 

 

Ken Bratney Co./Baker will provide conduit and power cable from the transformers
to the MCC selections.

 

 

 

 

7.

Natural gas will be delivered to within 5’ of the boiler building including the
meter as required. Soy Energy may elect to install a back-up fuel oil system for
the back-up boiler. This boiler will be capable of using natural gas or fuel
oil.

 

 

 

 

8.

Biomass Pellet Boiler – complete design including biomass feed system final
engineering design requirements (prior to engineering of foundations and metal
building), biomass boiler and stand-by natural gas fired boiler, steam headers,
condensate tank, condensate receiver system and biomass feeder system, electric
static precipitator, stacks and ash load out.

 

 

 

 

9.

Nitrogen tank, vaporizer, nitrogen supply and interconnecting piping between the
tank and vaporizer. Bratney (Baker Group) will furnish piping from the
connection at the vaporizer to the process and to the methanol tanks as
required.

 

 

 

 

10.

Facility lightning protection.

 

 

 

 

11.

Overall final plant security system.

 

 

 

 

12.

Overall final site safety maintenance after construction.

 

 

 

 

13.

Inventory record keeping, freight and unloading of owner furnished materials and
equipment.

 

 

 

 

14.

All furnishings, fixtures and equipment within the buildings, including
telephone systems, including any record keeping, receiving, unloading or
installation, unless specifically included


--------------------------------------------------------------------------------